 310'DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom myobservations and demeanor of the witnesses,and based on the reasonsgivenhere,it is accordinglyfound thatJuliaMaldonado was dischargedby the Re-spondenton March16, 1960, in violation of Section 8(a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which occurred inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Having found that Respondent discriminated in regard to the hire and tenureof employment of Julia Maldonado, I will recommend that the Respondent offerto her immediate and full reinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rights and privileges, and makeher whole for any loss of earnings she may have suffered by reason of the Respond-ent's discrimination against her, by payment to her of a sum of money equal to thatwhich she normally would have earned as wages from the date of her discharge to thedate of the Respondent's offer of reinstatement, less her net earnings during saidperiods, to be computed on a quarterly basis in the manner established by the Boardin FW. Woolworth Company,90 NLRB 289, 291-294.Having found that the Respondent interfered with, restrained, and coerced its em-ployees set forth herein, the Trial Examiner will recommend that the Respondentcease and desist from this conduct.Itwill also be recommended that the Respondent preserve and, upon request,make available to the Board, payroll and other records to facilitate the computationof the backpay due.As the unfair labor practices committed by the Respondent were of a characterstriking at the root of employee rights safeguarded by the Act, it will be recom-mended that the Respondent cease and desist from infringing in any manneruponthe employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union and Local 1 are labor organizations within the meaning of the Act.3By discriminating in regard to the hire and tenure of employment of JuliaMaldonado, thereby discouraging membership in the Union, and other labor organ-izations, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.4.By engaging in conduct with respect to interference, restraint, and coercion,as set forth herein, the Respondent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Stewart Hog Ring Company,Inc.andEarl P.Strike and DarwinL.Knight.Cases Nos. 14-CA-2163, 14-CA-2161. and 14-CA-2180.April 27, 1961DECISION AND ORDEROn June 22, 1960, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled consolidated proceeding, finding131 NLRB No. 49. STEWART HOG RING COMPANY, INC.311that the Respondent had engaged in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action; -as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers'in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase,' and hereby adopts the findings; conclusions, and recommenda-tions of the Trial Examiner with the following corrections,' addi-tions, and modifications :1.We find, in' agreement with- the Trial Examiner, that the Re-spondent violated Section 8 (a) (3) and (1) of the Act by discontinu-ing its long-distance trucking operation and discharging its two truck-drivers, Strike and Knight.The discharges occurred shortly afterthe Union began organizing; 1 week after these two men were electedpresident and secretary-treasurer respectively of the Union; and 2days after the Respondent received a demand for recognition of theUnion.-The Respondent contends that it had been concerned for some timeabout the excessive costs of operating its own long-distance trucks,that it had been considering contracting out this work, and that itdid so at the time in question for economic reasons. The Respondent'spresident admitted, however, that he made the decision to do so afterhe had called Strike and Knight to his office on the occasion of theirdischarges.At that time, no arrangements had yet been made withany trucking firm, nor any decision reached as to which companywould make the deliveries.Moreover, the Respondent, after contracting out its long-distancehauling, retained the trucks which it used for long-distance deliveries,.and has used them on at least one occasion since its drivers were dis-charged.Also, although both Strike and Knight had spent a substan-tial amount of time in work other than driving trucks, and inter-1As no exceptionswere filedto theTrial Examiner's recommended dismissal of theallegationsof the complaintpertainingto the second discharge of OriaMcDaniel on orabout November 2, 1959, we hereby adoptproformahis findings, conclusions, and recom-mendationson this matter'At page 339 of the Intermediate Report, the Trial Examiner cites, among other cases,N L R B. v WagnerIronWorks,220 F. 58, 59-60(C.A 9).This seemsto be an in-advertent error as no such case appears there.The TrialExaminermay haveintended torefertoN.L R B v. WagnerIron Works, at al,220 F.- 2d 126,139 - (C A.7).In anyevent, this does not affectthe TrialExaminer's ultimate findings, conclusions,and recom-mendations,nor our concurrence therein.- 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange of employees from one job to another was a common practice,no other work was offered to them.Accordingly, we agree with the Trial Examiner that the high costof operating its trucks was not the motivating factor behind the Re-spondent's discontinuance of this operation, and that the precipitatedischarges of Strike and Knight shortly after their electionas unionofficers were discriminatorily motivated and violated Section 8(a) (3)and (1) of the Act.The Trial Examiner recommended that the Respondent be directedto resume its long-distance trucking operation in order to reinstatethe two drivers.However, due to the fact that both Strike and Knighthad spent a considerable portion of their time doing work for the Re-spondent other than driving trucks, we shall order the Respondent tooffer them reinstatement to their former or substantially equivalentpositions.If such reinstatement can be made without resuming itslong-distance trucking operation, then the Respondent may do so. Ifnot, then the Respondent shall resume such operation to the extentnecessary to afford Strike and Knight the reinstatement to which theyare entitled'2.We agree with the Trial Examiner that the Respondent's pollingof its' employees concerning their union sympathies, in a context ofthreats, coercion, and discriminatory discharges, violated Section8(a) (1) of the Act.The purpose of polling employees in such anatmosphere of coercion is to undermine the Union, and therefore con-stitutes interference, restraint, and coercion.'This is true even thoughthe speech which preceded the balloting was protected by Section8(c) 53.We agree with the Trial Examiner's findings as to the inade-quacy of the reasons advanced by the Respondent for its refusal toreinstate certain strikers.These reasons included allegations thatstrikers Farris, Schlosser,Whittemore, and Woody engaged in im-proper mass picketing; that strikers Whittemore and Duke each madea threatening remark to a nonstriker; and that strikers Farris,Acklen, and McDaniel cut a wire fence on the farm belonging to non-,striker Elam, thereby allowing his hogs to escape.(a)The Trial Examiner found, and the record supports this find-ing, that shoulder-to-shoulder mass picketing continued for only 30 to40 minutes when the picket line was being organized on the first morn-ing of the strike.When ordered to do so by a deputy sheriff, thestrikers dispersed, and thereafter picketed in an orderly manner.Moreover, thereis noevidence in the record that the mass picketing,while it lasted, or the picketing at any time thereafter, prevented in-sWinchester Electronics,Incorporated,PyneMoulding,Inc.,128 NLRB1292; seealsoHugh Major d/b/a Hugh Major Truck Service,129 NLRB 312.4 Brown and RootCaribe,Inc.,123 NLRB 1817.5 SeeCalifornia Compress Company,Inc.,121 NLRB 1388,enfd. 274 F. 2d 104(C A. 9). STEWART HOG RING COMPANY, INC.313gress to or egress from the plant.6Under these circumstances, weagree with the Trial Examiner that the brief mass picketing episodeherein did not warrant denial of reinstatement to the strikers who en-gaged in such picketing.(b)We agree with the Trial Examiner that the remark by Duketo a nonstriker, "Don't you go in there or I will get you," and byWhittemore to another nonstriker, "I would like to take you backbehind the building," were improper and not to be condoned.We alsoagree with him, however, that the content of these remarks, whenviewed in the context in which they were uttered, was not so flagrantas to justify removal of these strikers from the protection of the Act.'(c)While the cutting of Elam's fence was misconduct of sufficientseriousness to warrant a refusal to reinstate those responsible for it,we find, like the Trial Examiner, that the record fails to reveal whoparticipated in this incident.The only basis advanced by the Re-spondent for the belief that Acklen was a participant was Elam'squestionable identification of a gray Studebaker passing his house atnight on an unlighted road at a time when he had just been awakenedfrom sleep, and the fact that Acklen owned a gray Studebaker. Oneof the other strikers, however, also owned a gray Studebaker.More-over, the passing of this particular automobile on the road in front ofElam's house was not shown to have had any connection with the fencecutting.One of the Respondent's witnesses testified that he overhead Mc-Daniel and Farris talking about cutting Elam's fence, and the Re-spondent relied on this testimony to establish that these two strikerswere involved in this incident, but nothing further was shown to con-nect either of them with the actual fence cutting.The deputy sheriffwho investigated the incident testified at the hearing that he foundno clue to the identity of the fence cutters.Finally, there is a com-plete lack of evidence that the Respondent knew either about Elam'spurported identification of Acklen's car or about the conversation be-tween McDaniel and Farris at the time the Respondent refused rein-statement to these three men.Under all the circumstances, particu-larly the lack of identification of the culprits, we agree with the TrialExaminer that the fence-cutting incident does not justify the Re-spondent's refusal to reinstate Acklen, McDaniel, and Farris.6In theThayercase, cited by the Trial Examiner as support for his findings on thequestion of mass picketing, the court of appeals enforced this aspect of the Board Order,while remanding other questions of striker misconduct for further findings.H.N. ThayerCompany,99 NLRB 1122,1130, enfd.213 F. 2d 748,756 (C A. 1), cert. denied 348Us 883.7InSchott Metal Products Company,128 NLRB 415, we had occasion to consider theeffect of expressions such as "Go ahead and work, you scabbing sons of bitches," "I'mgoing to get you one of these days," and a statement that one person was going "towhip" another,used by strikers to nonstrikers who were crossing the picket line, andheld that such conduct did not warrant denial of reinstatementto the striking employeesinvolved.e 314DECISIONS OF NATIONAL LABOh riELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Stewart HogRing Company, Inc., Paris, Illinois, its officers, agents, successors, andassigns, shall :_1.Cease and desist from :(a)Discouraging membership in United Mine Workers of America,District 50, or in any other labor organization of its employees, bydischarging or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(b)Coercively interrogating or polling employees as to their unionsympathies or activities.(c)Threatening employees with loss of employment or other re-prisals for engaging in union or concerted activities.(d)Promulgating or enforcing rules which prohibit employeesfrom wearing union buttons, badges, or other union insignia while atwork.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to formlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except as author-ized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Earl P. Strike and Darwin L. Knight immediate andfull reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges,resuming its long-distance trucking operation to the extent necessaryto afford Strike and Knight such reinstatement, and make Strike andKnight whole for any loss of pay suffered by them in the manner setforth in the section of the Intermediate Report entitled "TheRemedy."(b)Make Harry Farris, Milo Schlosser, Jay Acklen (Leonard J.Acklen), Robert Hewitt, George Whittemore, John Duke, HarryWoody, and Oria McDaniel, and each of them whole for any loss of.pay he may have suffered as a result of his discharge on July 31,1959, in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its,agents, for examination and copying, all payroll records, social secu- STEWART HOG RING COMPANY, INC.315rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amounts of backpay due under theterms of this Order.(d)Post at its Paris, Illinois, plants copies of the notice attached-to the Intermediate Report marked "Appendix." 8Copies of said -notice, to be furnished by the Regional Director for the FourteenthRegion, shall, after being duly signed by the Respondent's authorized-representative, be posted by the Respondent immediately upon receiptthereof in conspicuous places including all places where notices to em-ployees are customarily posted, and maintained by it for at least 60consecutive days thereafter.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.The allegations of the complaint based upon the second dischargeof Oria McDaniel on or about November 2, 1959, are hereby dismissed.sThe notice shall be amended by substituting for the words "A Recommended Orderof a Trial Exanuner" the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be further sub-stituted for the words "Pursuant to a Decision and Order" the words "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, in which the parties were represented by counsel, was heardbefore Trial Examiner Owsley Vose in Paris, Illinois, on December 14-18, 1959,upon the complaint of the General Counsel and answer of Stewart Hog Ring Com-pany, Inc., herein called the Respondent.Counsel for the General Counsel presentedoral argument at the close of the hearing, and counsel for the Respondent subse-quently filed a lengthy but helpful brief.The General Counsel's motion to correctthe record is granted subject to the changes proposed in the Respondent's responsethereto.The main issues litigated at the hearing were whether the Respondent, by dis-charging Earl P. Strike and Darwin L. Knight, and by later discharging eight em-ployees for alleged strike misconduct, has violated Section 8(a)(3) and (1) of theNational Labor Relations Act, and whether the Respondent by other acts and con-duct has engaged in interference, restraint, and coercion in violation of Section8(a)(1) of the Act.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, operates two plants at Paris, Illinois,where it manufactures and processes wire parts.Most of its business is done on acontract basis for other manufacturers, such as Westinghouse and Nutone. In thecourse of its operations it receives from out-of-State sources raw materials valuedin excess of $50,000 annually.The Respondent. as it admits, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDUnited MineWorkers of America,District 50, is a labor organization within themeaning of Section 2(5) of the Act. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.Theorganization of the UnionIn the first half of 1959, United Mine Workers of America, District 50, hereincalled the Union, succeeded in organizing one of the local factories in Paris, theMarkel Broom Company. This led to discussions among the employees of the Re-spondent's plants concerning the benefits of joining a union.Oria McDaniel, oneof the employees at the Respondent's plant No. 2, a small plant in which platingoperations are carried on, communicated with Louis Austin and Steve Galati, repre-sentatives of the Union, sometime in June 1959.They came to McDaniel's houseabout June 20 and, after a lengthy discussion, gave McDaniel pads of union author-ization slips.During the next 3 weeks Union Representative Austin talked withapproximately half of the employees in the Respondent's two plants in an effort tointerest them in the Union.Among those with whom Austin talked were Earl P.Strike and James Floyd, whom he visited at Floyd's home on July 7.After Strikeand Floyd agreed to help in the organizing efforts, Austin gave them pads of author-ization slips which they split up and gave to other employees.About this same time, a preliminary organizing meeting was held on the court-house lawn.A few days later, on July 11, about 35 to 40 employees attended ameeting in the courthouse at 7 p.m.After Representatives Austin and Galati ex-plained the benefits to be derived from organizing, 'officers were informally selected.Strike was chosen president; Floyd, vice president; and Darwin Knight, secretary-treasurer.2.President Stewart's talks and bulletins to the employeesJust before the employees left for their vacation on June 26, James O. Stewart,the Respondent's president,-made identical speeches to the employees at both plants.The Respondent's plants were closed down for vacations from the night of June 26until the morning of July 7. These speeches, which were read to the employees byStewart, are as follows:Every man's life has passages during which he must think for himself.We, atStewart Hog Ring, now are confronted by one of the most important of thosetimesYou are being4uasked to join an organization completely foreign to thegroup of which you now are a part. This is not being done to right a wrong orto ease a hardship. It would not be done unless profit is to be made and thisprofit must come from you. Remember, you now are members of the finestworking organization in this community.The majority always has ruled hereand every man knows he is welcome to discuss any work problem in the frontoffice.Our management believes and has proved it can do more for you thanany third party.All laborissueshave been investigated thoroughly, settledpromptly and in everyinstancethe company has done everything in favor ofthe employee it was possible for it to do.Think before you would vote to disrupt honest management.It is good to wish you a pleasant vacation and to invite you to discuss anywork issue upon your return.On July 9, 2 days after the employees had returned from their vacations, the Re-spondent issued "Bulletin #3" to the employees, as follows:Proponents of union operation have stated some of our employees would nothave jobs unless they signed cards.This not only is untrue but a direct viola-tionof Federal law.Whether you join or do not join will have absolutely no bearing on your jobEXCEPT as it influences the company.We have told you there is no need fora union in a small plant where management encourages front office discussionof any work problemWe have stated our honest opinion that fair manage-ment is by far your best leader in job shop operation, which is this kind ofplant.Business is placed where business confidence can be placed.We knowall of our jobs except the few required for making Hog Rings depend on theconfidence our customers have in this management-confidence they do nothave in any third party-and this includes the union asking for your support.We suggest you sign an application card only if you want to be a union mem-ber.Do not sign to avoid discussion of the issue.You are not obligated todiscuss it and there may not be an election for registering either approval ordisapproval.,STEWART HOG RING CO., INC. STEWART HOG RING COMPANY,INC.317As noted above, the Union scheduled a meeting at the courthouse for 7 p.m. onFriday, July 11.Earlier that day the Respondent issued two bulletins to the em-ployees dealing with the organizational drive.Bulletin#5, entitled "Day of Deci-sion," is as follows:THE TIME HAS COME TO DECIDE WHETHER YOU WANT TO CON-TINUE TO REPRESENT YOURSELVES ON AN INVITATIONAL BASISOF SETTLING ANY WORK PROBLEM OR GRIEVANCE INSTANTLYAND DIRECTLY WITH ME-IF ANY SHOULD OCCUR-OR IF YOUWANT TO PAY SOMEONE TO ARGUE FOR YOU.CHOOSE BETWEEN PRESENT RATES WITH STEADY WORK ATOVERTIME-AND WORK CONDITIONS WHICH ARE NOT BAD-ANDHIGHER RATES WITH SHORTER HOURS THAT WILL NET YOU LESSMONEY-WITH NO CERTAINTY OF WORK A DAY IN ADVANCE BE-CAUSE OF DECREASING VOLUME AS OUR WORK GOES TO OTHERFACTORIES.DECIDE WITH ME AND WE GO ALONG AS WE HAVE FOR 34 OFTHE LAST 35 YEARS.DECIDE WITH THE UNION SEEKING YOUR MEMBERSHIP, THECOMPANY CANNOT AND WILL NOT ADVISE YOU FURTHER. YOU,LIKEWISE, WILL NOT HAVE ACCESS TO HELP FROM THE NATIONALLABOR RELATIONS BOARD-THE FEDERAL AGENCY THAT CERTI-FIES ALL LEGAL UNION REPRESENTATION-BECAUSE THIS UNIONIS NOT RECOGNIZED AS LEGITIMATE BY THAT BOARD.DECIDE, BOYS, BEFORE MORE DAMAGE OCCURS TO BOTH OF US.STEWART HOG RING CO., INC.The other bulletin was headed "What Makes a Job Shop Different." This bul-letin,in substantial part, is as follows:We have described the vast difference between finished goods manufactureas done in other Paris plants and job shop work in making components as donehere.I have told you, quite honestly, I believe this plant would fail underunion domination.Our customers simply will not place orders when there isany possibility of work stoppage.They have so stated to me and some ordersnow have been cancelled.We will run out of work in a few days for all excepta handful of men unless these orders are re-written or replenished. I am theonly man in the world who can get this done and I will NOT do it if our costsare to be increased.The present profit to this company-for all of your workand all of my investment-amountsto lessthan 2¢ per hour per man.*******I am not telling you and will not tell you to joina unionor ask you not tojoin one.I'm meeting a moral responsibility to youand exercisinga legal rightin telling you truthfully what the score actually is. I have urged you to showusual and expected loyalty to the leadership you now have-leadership that ispersonal and friendly and free-and not to be misled by agitation that is begin-ning to hurt you.Our customers have been told of organizational work in ourgroup so they could take any steps they considered necessary to avoid disasterto their productionlines.Customer reaction has been most unfavorable, as isinevitable to anything affecting deliveries.Lay-offs have commenced and onlymen necessary for current production will be retained.We will do everythingreasonable to keep the greatest number employed but buyers are not to beconvinced when our ability to deliver-and at today's prices-are in doubt.The ammunitionI need,gentlemen, is tangible evidence that a majority of youwant to follow my leadership and that of my supervisors for aslong as wework for your best interests.This evidence will be rushed by airplane to thebuyers and, with it, I honestly believe thedamage canbe corrected.Conversely,should a work stoppage occur, the customers' dies and fixtures would be re-moved from ourplantand taken to other factories.They never would returnand all the jobs that go with them would be lost forever.Don't let that happen.*******If the plan we now are following and hope to follow in the future does notappeal to you or if you honestly want to try different conditions of work orrates or hours, we must suggest you change yourallegianceand place of work.It simply will not benefit either of us for you to attempt re-making of this plant.This lay-off and others, if unavoidable, will be as light as our lessened pro-duction, now curtailed by customer anxiety, permits.Those retained are, in 318DECISIONSOF NATIONALLABOR RELATIONS BOARDour opinion, most valuable to the company.This is strictly in accordance withestablished precedent and exactly as explained at time of hiring.Simultaneously, the Respondent laid off 24 of its then complement of 108 employees.3.The Respondent's interrogation of employeesAbout June 26, James O. Stewart, the Respondent's president,cameup to JamesL. Smitha, the Respondent's tool- and die-maker, and asked whether he "had everbeen approached by the Union."When Smitha admitted that he had, Stewart com-mented that "they had hada unionbefore,.and that they had closed him downfor 6 months.because he couldn't make any promises or exact statements ofwhen he could deliver goods or he couldn't quote any exact prices because of theunion." iStewart had a further conversation with Smitha in the plant a day or two after theJuly 11 meeting at which union officers had been selected.The conversation oc-curred at John Binole's work station.2 Stewart, after referring to the election ofStrike and James Floyd as officers in the Union, asked Smitha whether he wantedto be represented by them, and commented that Smitha was more capable of lookingout for his interests than Strike and Floyd were.3 Stewart went on to say that heprobably would not benefit from the Union "because inmost unionshops they onlywork 40 hours and if the guys don't have any particular work for you you would besenthome.because each man was more or less classified in differentclassifica-tions and if they didn't have any particular work for that man he doesn't do anythingelse "At that time Smitha was working 51 hours per week.4 Stewart also said toSmitha on this occasion that "if I wanted the union in the place I should go workwhere the union was " 5About thissame timeRussell Sandstead, superintendent of both plants, told JamesFloyd that he had heard that there were 70 percent already signed up for the Union,and asked him whether he had signed a card.6On July 13, Earl Strike, the union president, was filling the tank of the Respond-ent's truck with gasoline at the Stewart farm south of Paris. Stewart came up tohim as he was doing so, and said, according to Strike's credited testimony:."What is this I hear about you being a big wheel with the union?"And Isaid, "I don't know what you are talking about, Mr. Stewart."He says, "Don'tlie to me, I know all about it, I know about your meeting and I know every-thing thatisgoing on."He says, "Let me tell you something, if you don'tknow nothing abokt a union you better keep away from these guys because theyare after you and once you get it will take every dime you got for union dues."And I said "Mr. Stewart, just a minute, I was with the Greyhound for 20 yearsand was in the B.R.T.. . .He said he didn't give a "D" thing about that, "What I want you to do is togo down and tell them fellows to cut out this union activity, I don't want athing to do with it; and, furthermore, if you don't, I should fire you right now."And I said "Mr. Stewart, I don't know what you are talking about. If there isany union activity, in the long run you will see through it. It will benefit youas muchas the employees."' Stewart admits having this conversation with Smitha.s Smitha testified that the conversation at which Binole was present occurred in AugustI believe that Smitha in his testimony was confusing the two conversationsI find, inaccordance with Stewart's testimony, that the August conversation took place in Stewart'soffice, and that on this occasion, when Smitha sought to find out about reports that hewas trying to organize another union, Stewart stated that he had not received any suchreports3When questioned about this incident, Stewart testifiedIwas telling to Johnny about something elseHow unionism came up I haveno knowledge at the momentBut I stated to Jim that in my opinion he couldfigure things out for himself, that anything I would attempt to tell him would besuperfluous, that is again in my opinion*Stewart was not questioned about this statementeAccording to Stewart, he told Smitha on this occasion that if he felt he must workin a unionplant, there were union plants all over the country, that his services wouldbe indemand at such plants, but that he hoped Smitha would not leave I credit Smitha'stestimony set forth in the text above.9 This is the testimony of Floyd which is substantially corroborated by SuperintendentSandstead. STEWART HOG RING COMPANY, INC.319Stewart also stated that he knew all about the union meeting and who were electedofficers, and added, after naming the three officers, "Two of my best men, I just can'tfigure you out." Shortly thereafter, as Strike was loading a jig for another em-ployee in the plant, Stewart stopped and said, "I want to tell you something, Strike,Iwant this union stuff cut out in the factory." Strike replied, "I wasn't talking tonobody, I was standing right in my factory position."'i4.President Stewart's talk of July 15 and his polling of employees as to theirunion sympathiesAccording to President Stewart's testimony, which I credit, on July 15 he read aprepared speech to the employees in plant No. 1, the Respondent's main plant,shortly before the end of the workday.The speech was given in the recreationroom of the plant.At the close of the speech Stewart requested the employees tovote on the question of union affiliation.The text of the speech, as furnished bythe Respondent, is as follows:Boys, we have called you here--on company time-to discuss a situationthat is just as much an enemy of yours as it is of mine. It is so serious that,like a fire, it can consume years of my work and destroy the jobs of 9 out ofevery 10men inthis room.Now just as I have stressed that everything I havetold you is what I honestly believe, this likewise is my opinion. It is basedupon my knowledge of the production of this business from the germ of an ideain a customer's product development laboratory to our delivery of parts to theirassembly lines.You know damned well it is authentic. "I'll accept any verdictyou reach but-for the good of everybody affiliated with this company-all ofus want that verdict based on fact and complete information.Thismessage isto inform you and advise you legally. It is not to scare you or threaten youwith coercive intentions.We are concerned about work in sufficient volume to see you boys employed.Haven'twritten an important contract since the organizing started early in May.We are scraping the bottom of the barrel now.Twenty-four (24) men werelaid off last week and others will follow because that much damage already hasbeen done.You see, we told our customers about the organizing at once, aswe had to if we were to retain their confidence.Without confidence there canbe no future business.Confidence isourmost important product. It is thelife-essence of your jobs-and we propose to defend it for all of you.Con-fidence must be earned. It is the result of an honest policy over the years offair dealing and, most important of all, of preventing work stoppage in thecustomer's plant byon-timedelivery without falldown.Most of you rememberwhen Bud Milbourn left our employ in May of last year.All of us likedBud and recognized his ability but we had to let him go-impartially-becausehe let Dominion's Production Line go down.This was the first time this hadever happened but explain as we did, we just haven't done anything of im-portance for Dominion since.That loss of an important customer hurt us tobeat hell and cost at least 15 jobs.Dominion just now is beginning to orderagainConfidence is a fragile thing but terribly important.This kind of con-fidence is placed only in the owners of a small business. It cannot stand thepossibility of work stoppage.Work stoppage or the threat of it is the onlymethod this union has of-as they say-putting on the pressure.This uniondoes not have the sanction, the indorsement or the certification of the NationalLabor Relations Board. It is Lewis' union that-with all its "benefits"-hasdestroyed the jobs of thousands and brought the kiss of strangulation to wholemining communities.Right now many broom factory men are unhappy tolearn the cards they signed authorized the Union to order company deductionof an unspecified amount from their wages.Now, boys, the majority always has ruled in this plant. It always will, too-at least as long as I'm running it.We are going with you just as far as we canBut we think-and I believe-neither of us is going anywhere with a union inthis job shop plant where production is a daily thingWe cannot build foradvance delivery-we cannot store or warehouse-production regularly is on aweekly basis and it frequently is on a daily basis. In the past all the benefits°Stewart, while recalling a conversation with Strike,denied having made substantiallyall of the statements above referred to.Most of the statements attributed to Stewartare wholly consistent with Stewart's strong opposition to the Union, as revealed in hisown letters,bulletins, and speeches to the employees.Strike impressed me as a generallycredible witness and I credit his testimony in this regard 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe could afford that unions demand in other plants have come to our menwithout fuss and for free.We keep step with other plants doing similar work.The May increase, granted in advance of a real upswing in business but becausewe expected it, actually was delayed by the wrangling at Midwest.This brings us back to where we started.We were discussing lack of businessand work caused by the uncertainty you and I alone can sweep away.Ourefforts toward that end in the future will depend greatly on where we standnow.We could learn by a show of hands-but I don't want to know yourindividual thinking on a majority rule basis.Suppose we vote on it by secretballot right now in our first aid room.Stewart also read the same speech to the employees at plant No. 2.8Pursuant to Stewart's request that they vote on the matter, when he finished talk-ing the employees filed through the first-aid room, one at a time, where they votedfor "UNION" or "NO UNION." This was the choice given the employee on bal-lots prepared by the Respondent.After marking the ballots under the appropriatewords with a check or a cross, the employees dropped the ballots in a slotted boxfurnished by the Respondent for this purpose.The balloting was conducted in secret.It does not appear that the Respondent publicly announced the results of the vote.However, Stewart credibly testified at the hearing that when he counted the ballots2 days later he found 11 votes marked "UNION," 36 votes for "NO UNION," and31 blank ballots.5.The discharges of Earl Strike and Darwin L. KnightAs noted above, Strike had been chosen president of the Union and Knight,secretary-treasurer, at the union meeting on July 11.They were the Respondent'stwo long-distance truckdriversOn Saturday, July 18, at 4 p.m. Stewart sum-moned Strike and Knight to his office and informed them that they were being dis-charged, telling them, as Knight testified, that "he was terminating the trucks and hewould have no further use for us." Stewart asked the men to come back the fol-lowing Monday for their paychecks, explaining that the office force had already leftfor the day. Stewart did not offer the men any other jobs in the plant, althoughboth men had previously spent over 35 percent of their time in nondriving duties.9Knight had performed many different jobs in the plant during his various periodsof employment over the past 10 years, as Stewart admitted. Strike had workedmainly in the shipping department when he was not driving a truck.The balanceof his time, when not truckdriving, was spent in maintaining the trucks and doing oddjobs around the plant. It was a common practice in the Respondent's plants foremployees to be transferred from one operation to anotherStewart testified thatneither Strike nor Knight was a capable worker at jobs in the plant.When Strike and Knight came in the following week for their paychecks, Stewartmentioned that they might want to buy the trucks. Strike subsequently informedStewart that he would not consider such a proposal, saying, "I am going to stickwith the boys."When Knight later sought to explore Stewart's proposal in thisregard, Stewart refused to discuss the matter.Stewart had not previously discussed with the men the discontinuance of the over-the-road trucking operation, although he had at various times complained to themabout the costs of operating the trucks, particularly at times when he was faced witha heavy repair bill or some similar expenditure on the trucks. Stewart admitted thathe did not make the decision to discontinue the trucks until he called Strike andKnight into his office.The Respondent made no further long-distance deliveries withits own equipment after July 18.The Respondent contends that Strike and Knight were discharged as a result of itsdecision to discontinue making its own deliveries, an operation which had long beena losing proposition.The facts concerning this contention and other facts bearing onthe discharge of Strike and Knight are discussed hereinafter.8 Some employees testified at the hearing concerning Stewart's talk on this occasion.T find nothing in their testimony which is seriously inconsistent with the version quotedIn the text above which I have creditedThere was some disagreement in the men'stestimony as to whether Stewart read the speech verbatim or merely glanced at it occa-sionally as be was talking.The preponderance of the testimony persuades me thatStewart read the speech, with few deviations from the prepared text, if anyO This figure is based upon a stipulation of the parties that Strike earned $1,724 03from his nondriving duties and $3,173 48 for his work as a truckdriver in the period ofJuly 1, 1958, to July 1, 1959, and that Knight earned $716 27 from his work in thefactory and $1,124 86 for truckdriving from February 2, 1959, to July 18, 1959 STEWART HOG RING COMPANY, INC.3216.The Respondent's refusal of the Union's requests for recognition;the Respondent'ssubsequent bulletins and letters discussing the anticipated strikeOn July 16, Fred Thomason, the Union's regional director at Terre Haute, Indiana,wrote the Respondent a letter in which he asserted that the Union represented a sub-stantialmajority of the Respondent's production and maintenance employees andrequested recognition as their exclusive bargaining representative.That same day,without waiting for the letter to reach the Respondent, Union Representatives Austinand Galati called on President Stewart at the plant.They informed him that theUnion represented a majority of the employees. Stewart at once challenged thisassertion.This led to a somewhat angry exchange of words. After the discussioncalmed down, the Union requested Stewart to agree to a check of the Union's authori-zation slips or a privately conducted election.Parenthetically, it should be statedthat the United Mine Workers of America and its subdivisions had not filed the affi-davits and statements required by Section 9 of the Act and consequently could notavail themselves of the facilities of the Board for election or other purposes.Themeeting terminated with Stewart taking the position that the Respondent was notgoing to recognize the Union under any circumstances.The next day, July 17, the Respondent put out Bulletin No. 7 in which it reiteratedthat "We cannot afford a work stoppage and neither can you because of the perma-nentdamage resulting therefrom."The bulletin then went on to state the Company'sopinion that the employees would be the first ones hurt if the Company got intofinancial difficulty because of a strike.On January 20 the Respondent mailed personal letters to the employees in whichit again referred to the possibility of a work stoppage at the plant.A typical letteris as follows:STEWARTHOG RINGCO., INC.PARIS, ILLINOISJULY 20, 1959.HOW IMPORTANT IS YOUR JOB?Mr. ORIA MCDANIEL,912 Broom Street,Paris, Illinois.DEAR ORIA: It'sveryimportant to us and, we believe it is to you.You, to-gether with the other employees, are half of the team that is mighty importantto our customers. It is the customers who actually employ us both.Our recordin the past has caused them to trust us with their production.They would beseriously hurt if our shipments to them should fail-even for a day.All thedies and fixtures and processes belong to the customers.They have paid forthem.They would have them rushed to other plant so their parts manufacturecould be re-established.That would be a black day for the entire team-for the company and for allthe men. Both of us depend on the production that would go to other plants.Itwould not return.We live by this production-you and I.We must not giveour customers cause for removing those tools.We must keep productiongoing-to protect the company, yes-but to protect the employees, also-thosewho, at the moment, may want to idle as well as those who want to work.Werespect employee's right to organize and join an organization-although we failto see a need for such organizing in a plant where management is doing all itcan for the employees.We respect the right to picketing,,if legitimate in con-duct and number.No discrimination will be made or tolerated for legitimateacts.Your rightto refuse joining a labor organization also is respected as isthe right of protection for your person and your property.Discriminationagainst folks who like things as they are, likewise will not be toleratedA work stoppage for our plants is rumored and-if it should occur-we urgeyou to report for work as usual. Be tolerant of the other fellows' views.Wealso urge you to show not only your desire to form your own opinion but yourability to do it.Defend your right to work, Oria, and save the jobs we have. Igive you this as my opinion but you know it to be true and necessary.Very truly yours,[S] JIM STEWART,STEWART HOG RING CO., INC.JOS:mawOn the morning of July 21, Union Representative Austin and Regional DirectorThomason met with President Stewart, his nephew, U. G. Stewart, who acts as599198-62-vol 131-22 322DECISIONS OF NATIONALLABOR RELATIONS BOARDPresident Stewart's assistant,and Robert L. Gibson, their attorney.They again re-quested the Respondent to agree to a privately conducted election or to have somelocal reputable official, such as the local judge, the mayor, or the sheriff, check theunionauthorizationslips againstthe company payroll.President Stewart referredall questions to Attorney Gibson.Gibson stated that the Respondent "was goingto stand firm in its position and was not going to concede anything," and that the nextstep was up to the Union. Austin testified that he believed that the Union mentionedthat the Company's position left the Union no alternative but to call a strike. I findthat all of the representatives at the meeting understood that a strike was the Union'snext step.7.The calling of the strike; the Respondent's bulletins toemployees during the strikeUpon leaving the meeting with the Stewarts and Attorney Gibson on July 21, theunion representatives went to plant No. 2 and conferred with James Floyd, the vicepresident of the Union,10 and the other employees at plant No. 2. They decided to goout on strike immediately and did not go back to work after lunch.Two men im-mediately started picketing that plant.After meeting with the employees at plant No. 2, the union representatives lookedup Earl Strike, the president of the Union who had been discharged the precedingSaturday, and it was decided to hold a meeting on the courthouse lawn. Some 35or 40 employees of both plants attended. It was decided that the employees ofplant No. I would go out on strike commencing with the first shift on the followingmorning.Instructions were given at this meeting by Representative Galati that the picketsshould not come on the picket line drunk, that they should stay off company prop-erty, and should stay far enough apart so as not to interfere with men going in andout of the building.A question was asked how they were going to keep the menfrom going to work.Galati replied that they realized that some of the men wouldgo through the picket lines, and added cryptically, "It gets dark, you know" orwords to this effect."On July 22, the Respondent sent another bulletin to the employees announcingthat the plant wasremainingopen for work and expressing the hope that theywould return to their jobs without delay.The bulletin stated, among otherthings, that "We cannot guarantee these jobs will remain open to you because im-portant customers, already have directed us to deliver their tools and dies to othermanufacturers who will complete the contracts."8.The strike; incidents of alleged misconductengaged inby employeesduringthe strikea.Preliminary statementAs will appear more fully hereinafter, on July 31, 1959, the Respondent dis-charged Harry Farris, Milo Schlosser, Jay Acklen, Robert Hewitt, George Whitte-more, John Duke, Harry Woody, and Oria McDaniel because of certain conductduring the strike.Because the complaint challenges the legality of the discharge ofthese eight men, it is necessary to consider in some detail the events of the strike,with particular reference to the conduct of these men.b.The so-called "mass picketing" on the morning of July 22The day shift at plant No. 1 begins at 7 a.m. Pickets and union sympathizerscommenced arriving at the main entrance to the plant about 6 a.mThe mainentrance door was in a recessed areaway one stop off the surface of Union Street, apublic thoroughfare.The entrance areaway is 15 feet wide at the outer wall ofthe building, which is right on the street.The entranceway is 10 feet wide alongthe inside wall where the door is, and is almost 30 inches deep.Robert R. Henson,who was opposed to the Union,12 arrived at the plant at 6:30 a.m.He walked over10Floyd drove a truck between the Respondent's two plantsn This finding is based on the testimony of Robert Henson, and was inferentiallycorroborated by Robert Grable's testimony that one of Galati's favorite remarks to thepicketswas that "nighttime guards a lot of secrets."The strikers uniformly deniedhearing Galati make such a statement.Galati was not called as a witness. I creditHenson's testimony.12Henson had informed Harry Farris the day before thathe would have no alternativebut to work during the strike. STEWART HOG RING COMPANY, INC.323and talked to Harry Farris.Farris told him that he would hate to cross the picketline if he were Henson, and urged him to wait a few days at least before doing so.13Henson then left the area and joined a group of nonunion employees who hadpreviously agreed to meet on a street corner a few blocks from the plant.About thistime or a little later Grant Dawson walked into the plant without any difficulty.laFor a period of some 30 to 40 minutes commencing between 6:30 and 6:45a.m. some 10 to 15 pickets gathered on what has been referred to as the bottom stepof the main entrance to plant No. 1 on Union Street.15 In addition, there were anumber of union sympathizers milling about in the street in front of the mainentrance.There is considerable discrepancy between the testimony of various wit-nesses as to the number of additional persons in the street. I find, in accordancewith the testimony of Lawrence Bishop, the chief deputy sheriff of Edgar County,and the acting sheriff of the county at the time, that there were some 20 to 25 addi-tional persons milling about in the street in front of the main entrance.16The men standing in the entranceway were described by the Respondent's wit-nesses as forming a "line" or standing "shoulder-to-shoulder."Harry Farris, awitness for the General Counsel, referred to the men as standing in "checkerboard"fashion.He also testified that the composition of the group of men standing inthe entranceway frequently changed as one man joined the group and anotherstepped out in the street.According to Farris' testimony, he was among the groupin the entranceway for about 5 minutes.Only about three nonstriking employees approached the main entrance duringthe height of this picketing.About 6:45 a.m., Joe Elam, a very short, lightly builtman started across the street to the entranceway.According to his credited testi-mony, there were 35 to 40 men milling about him in the area at the time.HarryFarris said to him, "Joe, you told me you wouldn't come in today." 17Elam repliedthat he had changed his mind. In the course of further conversation, Farris ap-pealed to him, as Elam testified, "Would you walk across in front of I and Jay,because we are good friends."At this point Elam turned around and left.George Spencer arrived shortly before 7 a.m., the usual reporting time.Uponobserving the men lined up in front of the door, he did not attempt to enter theplant.Spencer then joined the group of nonunionmen who gathered on a streetcorner a few blocks from the plant.A few minutes after 7, this group of nonunionemployees walked down by the main entrance to the plant.At this time, accordingto Spencer's testimony, "about thirty men jumped out in front, they didn't do any-thing, they stood out there, they acted like they was going to stop us, but they didn't."Henson, a witness for the Respondent who was in this group of nonunion employees,credibly testified as follows concerning this incident: "We just walked down there.A few of them, a lot of them met us on the sidewalk just before we got there.. . .we met face to face there on the sidewalk."When asked "what, if anything oc-Henson answered, "Nothing at the time.He [Milo Schlosser] askedme what we was doing and I said `nothing in particular, we come down to see whatwas going on' I reckon if we was altogether we would have gone in."During the' "mass picketing" George Yonce was driven up in front of the mainentrance to the plant by his wife.As he started to get out of the car, Harry Farriscame up to him and said, according to Yonce's credited testimony, "George, Iwouldn't go in there. . . . if I went in there I wouldn't have a friend out here."Farris further stated on this occasion, "George, you know what the situation ishere at this plant.You have been here longer than I have. If you don't want tohelp us picket, why don't you go home, at least give us a chance to win this thing." 1813 The foregoing finding is based upon a blend of the testimony of both Farris andHenson14While Milo Schlosser testified that Dawson entered the plant while the shoulder-to-shoulder picketing was in progress, I find, in accordance with George Whittemore's testi-mony, that Dawson went in about 6 -30 before the line of pickets was set up.15President Stewart testified that this picketing continued until about 9 amThepreponderance of the testimony, however, is in accordance with the facts related abovePresident Stewart's own handwritten notes carry the notation that this picketing con-16These may not all have been union sympathizersHarry Farris credibly testified thatsome townspeople, curious to see what was going on, were among the crowd17On the previous afternoon Elam had told Farris that although he disapproved ofunions, since Farris and Jay Acklen, active union adherents, were good friends of his, hewould stay home and work his farm during the strike.1sThis is Farris' testimony which I credit 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe group of men standing in the entranceway and the milling about in the streetcontinued, as above indicated, for from 30 to 45 minutes, until Deputy SheriffBishop gave orders to one of the union representatives on the scene that the strikerswould have to stop milling about in the street and that the picketing would have tobe confined to those carrying signs on their backs who were regularly patrollingback and forth in front of the entrances.As Bishop testified, his orders concerningthe picketing were promptly complied with.After the union sympathizers weredispersed by the sheriff, George Spencer entered the plant through the main entrance.This was about 8:15 a.m. There is no evidence that any of the pickets hinderedhim in any way. About an hour later Joe Elam entered the plant in the company"carryall" by the side entrance.From about 7:30 a.m. on July 22, the picketing was normally confined to twomen per entrance, although at times during the first day or two there may have beensix or more men picketing the various entrances.After the first day or so theUnion worked out schedules for the picketing, each man picketing an hour or two,and then taking time off. In the process there were frequent changes of shifts ofpickets.These were timed to coincide with the Respondent's changes of shifts, soon occasions four or more pickets would temporarily be in the area of the plantentrance.19c.The incidents of July 23(1)Woody's alleged blocking of the plant drivewayAs one of the grounds for discharging Harry Woody, the Respondent cites anincident involving Joe Elam which occurred when Elam reported for work on themorning of July 23.According to Elam's testimony which I credit, as he was turninginto the driveway on the east side of the plant in his truck, Harry Woody waved hisarms, tried to walk in front of him, and "motioned his fingers" at Elam, but Elam,as he testified, "pulled over to one side and went around him."Although Elam indicated in his testimony that he reported this incident to PresidentStewart, I find, for the reasons stated below, that he was mistaken in this regard.President Stewart made detailed notes in his own handwriting concerning reports orinstances of strike misconduct.These notes were introduced into evidence by theRespondent.They contain no record of any such incident, although they do recordother incidents of like character, including others reported by Elam.(2)Duke's alleged threat to MerrickThe Respondent relies on an incident involving Jesse Merrick as its sole ground fordischarging John Duke.During the strike Jesse Merrick accepted employment withthe Respondent as a watchman.When Merrick reported for work the first time onJuly 23 at 3:50 p.m., John Duke, a striking employee, was at the union headquarters,a rented house diagonally across the street from the main entrance to the plant.Upon observing Merrick getting out of his car, Duke hollered at Merrick, "Jesse,""Don't you go in there or I will get you," and pointed his finger at Merrick.20Although Merrick testified that Duke was a friend and former neighbor of his andthat "John had done many a favor for me and they [the Dukes] are awful nicepeople," he also stated that he thought that Duke meant to harm him, not at the plantbut after he had left the plant.(3)Woody's following of ElamOne of the reasons assigned by the Respondent for the discharge of Harry Woodywas his following of Joe Elam on July 23.On this occasion Woody and VernieWilhoit were sitting in Wilhoit's gray Studebaker on Buena Vista Street.ObservingElam leaving the plant in his truck at 4 p in. they followed him east on Union Street19President Stewart testified that as many as a dozen or more men picketed the BuenaVista entrance to the plant at times during the first day of the strike.He further testi-fied that at unspecified times during the strike he observed three or four pickets "sur-rounding" men attempting to come in to work. Stewart was unable to give any specificinstances of ingress to the plant being barred in this manner, and no other evidence ofsuch incidents was adduced by the Respondent. I find that Stewart, in the abovetestimony, was exaggerating the extent of the picketing, and that the facts are as se; forthin the text above.20This Is Merrick's testimonyDuke, when asked, "Did you say to him I will get you,"replied, "No, I don't believe I did. I don't even remember ever saying anything like thatto anybody " I credit Merrick's testimony STEWART HOG RING COMPANY, INC.325for 6 to 10 blocks, turned right behind Elam on one of the streets past High Streetfor a block or two, and then turned right again in Wood Street and followed Elamdriving west on Wood Street until they came near to the public square.At this pointElam turned off Wood Street and stopped. After he turned off, he looked back andsaw Woody motioning his finger at him.Wilhoit and Woody continued west onWood Street, at one point passing within a block or two south of the plant.AlthoughWoody testified that Wilhoit was driving him home, Woody lived northwest of theplant, and the following of Elam took place entirely in an area southeast of theplant.21(4)The cutting of Elam's fencesThe Respondent has given as one of the explanations for discharging Jay Acklen,Harry Farris, and Oria McDaniel their alleged involvement in the cutting of JoeElam's fences on the night of July 23.The facts concerning this incident, according to Elam's credible testimony, are asfollows:Elam lives on a gravel road about 11 miles from Paris.Although thisroad is 5 miles from a State highway, carspassby the house quite frequently.Onthe evening of July 23, between 8:30 and 9 p.m., after he had gone to sleep, he wasawakened by several cars passing by the house. It was almost dark at the time andthe moon was out. The cars had their lights on. The first car passed by -withouthis seeing more than its taillights.His son,aged 13,who was sleeping in the sameroom, commented that the second car was a gray Studebaker.He and his wife agreedthat this was so.Then another car passed by which they were unable to identify.The next morning after Elam had gone to work, Mrs. Elam discovered that thewire fences on both sides of the road near their house had been cut, the gate wasopen, and some of their hogs had gotten out.This was reported by Mrs. Elam toPresident Stewart, who later that day came out and repaired the fences.When Elam was asked at the hearing whether he knew who owned the gray Stude-baker which he had seen driving by before the fence cutting, he answered, "JayAcklen drives a car just like " It does not appear however, that this informationwas passed along to President Stewart.As to Farris and McDaniel, the Respondent's basis for charging them with par-ticipating in the fence cutting rests on the testimony of Robert Grable.Grable testi-fied that, although he never reported it to Stewart, a day or two before the fence cut-ting occurred he heard Oria McDaniel, Harry Farris, Earl Strike, and one of theunion representatives talking about cutting Joe Elam's fences to release the live-stock.Grable testified further that he had originally planned to participate withMcDaniel and the others in this activity.However, Grable continued, his wife hadother plans for him and he did not join the group but went to the plant instead. Therehe asked one of the boys where McDaniel was and was told, "They went out to JoeElam's."Neither Farris nor McDaniel was questioned about cutting Elam's fences. I creditGrable's testimony about overhearing Farris and McDaniel discussing cutting Elam'sfences.However, since, as Grable testified, he did not inform the Respondent aboutthis conversation until a few days before the hearing, months after the discharges,their participation in the incident,assumingthey did so, could not have been a factorin the discharge of Farris and McDaniel.d.The Bert Hart incident on July 28In connection with the discharges of Jay Acklen, Harry Farris, Robert Hewitt,Milo Schlosser, and George Whittemore, the Respondent relies in part on an incidentwhich occurred when Edna Hart came to pick up her husband after work on July28. In some respects the testimony concerning this incident is in conflict, particularlywith regard to whether Jay Acklen was a participant.Both Mr. and Mrs. Hart intheir testimony included Jay Acklen in the group of five strikers involved, and21 A similar incident occurred on this same afternoon after Archie Hickel left the plantat 4 p.m.However, this incident was not reported to the Respondent prior to the dis-chargesHickel's testimony indicates, and President Stewart's notes confirm, that theonly incident reported by Hickel involved cars stopping in front of his home later thateveningAccordingly, I will not go into the details concerning this incident. It shouldsuffice to state that Milo Schlosser and George Whittemore in Schlosser's car followedArchie Hickel and Hayden Piper in Hickel's car for many blocks over a rectangulardoubling-back route which involved stops at both the sheriff's office and the police depart-ment and at least four or five left turnsThe following was resumed when Hickel droppedPiper off at his home, and continued all the way to Hickel's home 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDexcluded Gary Markwell.Acklen himself testified that during the incident he wassitting on the porch of the union headquarters across the street from the plantentrance and that the strikers involved were Hewitt, Farris, Schlosser, Whittemore,and Gary Markwell. Farris and Schlosser both testified to the same effect. I acceptthe.mutually corroborative testimony of these men, and find that Acklen was notinvolved in this incident, and the Harts in their testimony were confusing GaryMarkwell with Jay Acklen.When Edna Hart arrived at the main entrance to the plant about 4 p m. shedrove past the entranceway a foot or two and stopped her station wagon about 3 or4 feet away from the wall of the plant.When she first stopped, Hewitt was in frontof the car walking toward it, and Farris and Schlosser were walking directly infront of the main entrance.Observing Hart coming out the door, Farris andSchlosser stopped, and Farris said, "How are you doing, Bert?"Hart replied,"Better than you are. I have got a job and you haven't." Farris rejoined, "When Igo back, I will walk in the door and not crawl in that door like you did." Schlosserspoke up, "You told us you weren't coming in."Hart said, "I told you I was withthe majority."Schlosser stated that "the majority is out here."Whittemore, whowas coming up to replace Farris as a picket, "hollered" from the middle of thestreet that "He would like to take [Hart] out behind the building" 22While thiswas going on Hart was walking to his car, some 10 steps away. By the time Hartreached the front door, Hewitt was opposite that door, and Farris and Schlosser werebehind Hart opposite the rear of the car.Hart, who is larger and huskier thanHewitt, gave Hewitt a shove, entered the front door and his wife drove off.At notime during this incident did any of the pickets touch Hart.Hart testified that Whittemore who "hollered" at him was "a lot smaller" thanhimself, and that he was "not afraid of that kind of words."At another point, how-however, he testified that he was afraid of what Whittemore and "some other guys"might do to him.However, from his demeanor on the stand, Hart did not impressme as being easily intimidated.9. Incidents during the strike involving nonemployeesa.Preliminary statementAt the hearing evidence or acts of alleged violence or threats of violence engagedin by unidentified persons, also some instances of alleged threats made by unionrepresentatives, for the most part unidentified by name, was received on the theorythat such conduct constituted a part of the background for appraising the actions ofthe eight strikers here involved who were discharged because of their conduct duringthe strike.In the following paragraphs I discuss the principal incidents cited in theRespondent's brief to the Trial Examiner.b. Incidents involving union representativesGrant Dawson had gone through the picket lines on July 22, but went home be-cause so few others reported for work.After working July 23, he returned to thevicinity of the plant that evening.According to Dawson's credited testimony, ashort, chunky, dark-haired man who said he was a union organizer left a group ofpickets standing on the bridge near the plant, stopped Dawson's car, opened thedoor, told him not to go in the plant, and warned him that "they are laying for youup town, but if you won't go into the plant . . . I will tell the boys to leave youalone " Steve Galati, one of the threeunionrepresentatives who was directing andassistingthe strikers, was described as a short, heavy-set, dark-hairedman.Dawsoncredibly testified that another occasion a "unionman" (not an employee) told himif I wanted to drink, I had better stay out of the taverns.they are going to getyou, they aregoingto take a beer bottle and bust your head up."Harry Downs accepted a job with the Respondent as night watchman during thestrike.Downs credibly testified that when he first reported for work about I 1 p m.,"one of theunionguys," whom he described as dark-haired and heavy, stated that "itwouldbe a long ride back home if [he] took the job."c. Incidents engaged in by persons unknownDuring the strike one nonstriking employee had the air let out of a tire andanother hadhis innertube slashed.Roofing tacks andnailswere strewn on the plantThis is Hart's testimony.Whittemore denied making any such statement.Whitte-more's testimony did not impress me as being wholly reliable, especially that part dealingwith the followingof ArchieHickelI creditHart's testimony as et forth above. STEWART HOG RING COMPANY, INC.327driveway on one occasion during the strike.A brick was thrown through the porchwindow of the home of Grant Dawson, who worked during the strike, scatteringglass all over the bed in which his wife was sleeping.Large rocks were thrownagainst the house of John Crum, a nonstriker, about 1 o'clock in the morning, butno glass was broken.Also one night during the strike, a small brick was thrownthrough a window in .the gasoline station where Harry Downs lived.None of thevictims of this vandalism had knowledge of the identity of the vandals.10.The return of the strikers to work; the discharge of the eight strikers allegedlyguilty of misconduct during the strikeThe Respondent had approximately 84 employees on the payroll, including super-visors, when the strike began.Between July 22 and 27 several more employees re-turned to work each day.On July 28 the Respondent posted a sign outside the mainentrance stating that a list of employees for whom work was available was postedinside.The list so posted contained31 names.Not included on the list were thenamesof 19 employees who were on the payroll when the strike began. From thesefigures it appears that at the time the Respondent posted the list on July 28 some30-odd employees had returned to work.On the evening of July 28, Strike,the unionpresident,went to the home ofU. G. Stewart, President Stewart's assistant.After a few pleasantries, Strike askedStewart, "Is there any other union that you would consider?You seem to have abolt out for this U.M.W.A. and they are not recognized by the American Federationof Labor. I will get one that is, would that satisfy or justify anything."U. G.Stewart replied, "Not for job shop, and we don't need no `D' union." 23 PresidentStewart telephoned at this point, and U. G. Stewart asked Striketo remain andhear what he had to say. President Stewart arrived a short time later.After dis-cussinghis problems with Westinghouseand mentioningthat "they havelost allfaith in me," Stewart stated ". . . what I have got to do -tomorrow morning whenthose doors open, I want 50 meninsidethat factory."Strike demurred, saying,"Jim, I can't do a thing for you. These men wanta union."President Stewart re-plied, "Thesemen are not goingto have aunion."Strike sought to persuade Stewartthat a union would benefit him. Stewart replied, "I am 100 percentagainst unionand no unionorganization is goingto run my plant."When Strike argued that"They are not going to run it and they aregoingto make conditions better," Stewartanswered, "Hogwash, I will not havea union.If you fellows want to get together ona shop union I am open forsuggestionsat anytime."Strike said, "Jim, they do notwant that." 24The next morning the pickets were withdrawn and a substantial number of thestrikers returned to work in the next few days.When five of the employees whosenameshad been included on the July 28 list had not returned by July 31, the Re-spondent that day sent them letters notifying them thatunlessthey reported by thefollowing Monday, or notified the Respondent of their inability to report, the Re-spondent, because of its urgent need for employees, would consider them to havelost their status as employees of the Company.At the sametimethe Respondentsent similar letters to 11 employees for whom work had not previously been avail-able notifying them of the availability of jobs.As stated above, the Respondent on July31 also sentletters to Harry Farris, MiloSchlosser, Jay Acklen, Robert Hewitt, GeorgeWhittemore, John Duke, HarryWoody, and Oria McDaniel advising them that "we have discharged you as an em-ployee of this company because of your conduct during the recent strike at ourplant."As noted above, the complaintallegesthat these discharges were violativeof Section 8 (a)( I) of the Act.The resolution of thisissueturns upon the conductof these employees during the strike which has been discussed in the preceding sec-tionsof this report, and which will be considered further hereinafter in part III,B, 2, b, below.11.President Stewart's conversationwith Farris after the strikeFarris had worked steadily for the Respondent for 11 V years.He lived in acompany house and paid less than the current rates for rent.After Victor Cameron,the personnel director, informed him that hisnamewas not on the list posted inside21This is not deniedby U G Stewartu Stewart denied having said on this occasion that the men cannot have a union andthat no union is going to run his plant.He admitted having told Strike that the mencould form a shop union.I credit Strike's testimonyabove set forth 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD'the plant,he went out and obtained other employment.Subsequently,at the urgingof Edward Armstrong,the Respondent's shipping clerk,Farris went in to discuss thewhole situation with President Stewart.Thiswas on August 3, after he had receivedthe letter confirming the fact of his discharge.As Farrisexplained it, "I was nottoo happy about it,I didn't like being out after 11'/2 years."Therewas also thematter of his occupancy of the company house.This matter was brought up atthe August 3 meeting,as well as at subsequent meetings between the two, discussedbelow.According to Farris'credited testimony,the followingoccurred at the Au-gust 3 meeting:I told him that I more or less was perplexed and I didn'tunderstand why I hadbeen discharged,and he was very angry,very angry.He told me that I knewwhy I hadbeen discharged and not to sit there and tell himthat,that I knewvery well whyI had been discharged,and he mentioned one or two incidentswhy I had been discharged... .Well, he more or less read me out,letting them guys pull the wool over my eyesand getting me to go along with them with a lot of false promises and so forth,that I should know better than to believe that, and I was the last man that heever thought he would see out there in the street, it wouldhave been worth athousand dollars to him to see me in there where I belonged.He also accusedme of trying to ruin the business and I specifically denied that I was not outthere in the street to ruin the business..Oh, when I lefthe said that, hewas verynice,and he said he was glad that I came in and he said perhaps thatsometime in the future we might be able to get together... .and, I said,"Thankyou, sir," and I left.2512.Thereinstatementof the strikersOn September 30, 1959, the General Counsel issued the complaint herein.OnOctober 1, the Respondent mailed letters offering reinstatement to all of the strikerswhom it had discharged on grounds of misconduct.The letters advised them toreport by October 7.All of discharged strikers, except Harry Farris, returned towork pursuant to this offer.Farris received the offer of reinstatement on October 2, and went to see Stewarton October 6.According to Farris' testimony, he told Stewart that he felt that itwas not"practical"for him to come back to work at that time, "that it would meanI could only give my present employer very short notice" and that he would like togive his present employer a week or 10 days' notice.Farris further told Stewartthat "he would probably check with him about my job again," that he "realized thatconstruction would not last forever."According to Farris, Stewart said nothingabout his coming back, merely again referred to the incidents which brought abouthis discharge in the first place.Stewart testified that Farris told him on this occa-sion that "he wasn't coming back," that "he could have done that, but that it wouldhave been on such short notice to his employer . . . that he wasn't going to dothat."Although the foregoing two versions are not in sharp disagreement, they are notreconcilable on the crucial point, whether Farris was accepting the Respondent'soffer and merely wanted more time to report. I find Stewart's version more inaccordance with the logic of the situation.Farris had received the offer on October2, but did nothing about it until the 6th.Had Farris been serious about acceptingStewart's offer, he could have notified his employer promptly and just as promptlyrequested Stewart to give him a few more days' time. Instead, according to Farris,he told Stewart that it was not "practical" for him to return to work at that time.I find that Farris was not serious about accepting the Respondent's offer of rein-statement, and that he has in effect turned it down.13.The election of October 21; events of thepreelection periodOn October 14, 1959, after the repealof Section9(f),(g), and (h) of the Actwhich enabled the Unionto petition for an election,the parties stipulated for theconductof an electionat theRespondent's plants.About thissame datethe Companyposted a bulletin in its plants answering whatit regarded as false rumorsspread by the Unionregardingthe possibilityof a wageffi Except for denying that he was angry at Farris when the conversation began,Stewart did not deny any of Farris'testimony quoted above STEWART HOG RINGCOMPANY,INC.329increase, backpay for the discharged employees, and the large salaries of J. O. Stew-art and his wife.The introductory portion of this bulletin is quoted below:To Our Employees:On Wednesday, October 21, you will have an opportunity to decide, by secretballot,whether you will keep your independence or whether District 50 of theMine Workers Union is to speak for you and dominate you both at your workand out of the plant.We have agreed to this election because this is an important decision foryou-and one that only you can make. It's an important day for your familiestoo, because anything affecting your employment affects not only you, but yourwhole family.Consequently, we hope you will consider all the facts and discussthem with your families before you vote, disregarding the smear campaigndirected at us and our families, the lies, the false rumors.Between now and October 21 you'll hear every smear, every lie, every bit ofhate that can be manufactured against us to get you to vote for the union.These are the same tactics the union used last July when they promised you themoon and ended up costing each of you about $100 in lost wages. The unionhas no other weapons to use except a strike-and you know all about thatweapon of threat and fear-the dollars out of your pocket in lost time.Those tactics are all right for the people who start these rumors, these smears.They have no interest in you, no stake in your family, your community. They'reoutsiders.Win or lose next Wednesday, their salaries go on and they can goback home to Indiana without facing up to the facts.We have a responsibility to you, your family, our community.Therefore,we'll publish these lies, these half-truths that the Mine Workers are trying tofeed you.But we will also publish the facts in response.After all, there isnothing to fear in the truth-and we have nothing to hide-most of all, ourresponsibility to you.The day before the stipulation for the election was formally signed the Respond-ent posted in its plants notices stating that "UNION PROPAGANDA BUTTONSCANNOT BE WORN IN THIS PLANT." The union button being worn in theplant contained the following legend:I'M AUNION MEMBERDIST. 50, U.M.W.A.AREYOU?Subsequently,on or about October 16,a few of the employees at plant No. 2were wearing the union buttons described above while at work.SuperintendentRussell Sandstead told Oria McDaniel to take the button off.McDaniel did notcomply immediately.About 10 minutes later Sandstead went up to Robert Herring-ton, another employee, and said to him, "Bob,I said take the button off or go punchthe clock."Whereupon all of the employees removed their union buttons.On October 17, just 4 daysbefore the election,the Respondent issued anotherbulletin to the employees. In the introductory portion of the bulletin the Respond-ent, after urging the employees to vote, stated,among other things, "Just so there willbe no misunderstanding,we do not want the union to represent you in this plant....The bulletin continues:The union organizers button hole you and tell you anything to get you to votefor them.That isevident.We can not and will not engage in a battle of lies,rumors and half-truths.We will not trade promises with the union-for talk ischeap.We will tell you only what is supported by fact.On the surface the issue in this election is simple-do you want District 50UMW to represent you, yes or no. But the real issue is whether you want tosentence yourself to complete domination by the union.We are opposed to the union because they have no interest in you, your wages,your working conditions.Their sole interest in you is to collect your dues of $3each and every month-to take over $300 per month from this plant alone!If you will consider all the facts and measure them against the wild promisesof the union we believe that you will be against the union and vote "NO" onWednesday.Then for I V2 pages the Respondent detailed the reasons why it "believed" theyshould vote"NO," stressing the excessive cost of membership in the Union,its in-ability to gain the employees' benefits, the losses to the employees resulting from 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikes, and the possibility of the Respondent's losing its most important business ifthe Respondent were again threatened by a strike.The election was held on October 21, 66 employees voted against the Union, 34in favor, and 15 ballots were challenged.14.The second discharge of Oria McDaniel onNovember 2 and subsequent eventsPursuant to the Respondent's letter offering him reinstatement, McDaniel returnedto his old job in plant No. 2 on October 5.McDaniel was abruptly discharged byRussell Sandstead, the general superintendent of both plants, about November 2.According to McDaniel's uncontradicted and credited testimony, on this occasionSandstead handed him his check and merely said "That is it."McDaniel crediblytestified that Sandstead refused to tell him the reasons for his termination.At the hearing Sandstead was questioned as to the circumstances of McDaniel'stermination.His answer was as follow:At that particular time, we were in the department he was working in, we wasusing seven employees.We needed a reduction to six, he was the seventh em-ployee so he was released on that account.On the other hand, on the otherparticular reason, about a week or possibly ten days prior to that, we had acase of sabotage in the plant.When asked to elaborate, Sandstead testified that "Damage was done to our nickeltank" and "McDaniel was known to have been in the plant the evening before, whichwas Sunday." In its brief to the Trial Examiner the Respondent stresses the "sabo-tage" as the reason for McDaniel's discharge and states that "It was only incidentalthat there was a reduction in work force." Because of the nature of the Respondent'scontention regarding the reason for McDaniel's dischargeit isnecessary to considerin somedetail the evidence concerning the steel-wool incident and the basis for theRespondent's conclusion that McDaniel was to blame for it.The Respondent operates three shifts at plant No. 2.During the first two shifts(themorning shift from 7 a.m. to 4 p.m. and the evening shift from 4 p.m. to12:30 a.m.) plating operations are carried on.On the so-called second shift (12:30a.m. to 7 a.m.) "plastisol" operations are carried on which are of an entirely differentkind from plating operations, although the nickel cycle, which is part of the equip-ment used in the plating operations,is alsoused in the plastisol operations.Noplating operations are carried on either on the evening shift on Saturdays or at anytime on Sundays.On a Monday morning about a week before he was discharged McDaniel andRobert Grable, another plating shift employee, walked into plant No. 2 togetherabout 6:45 a.m.26As McDaniel started to add water to the nickel tank he noticeda hook submerged in the tank.McDaniel called it to Grable's attention and, pickingitup, found several steel-wool pads fastened to the hook by a copper wire.Con-cluding that the tank had been contaminated by the steel wool, McDaniel started thefilter, placed dummy sheets in the solution to remove the foreign matter therefrom,and turned on the current to plate out the steel wool.Foreman Rathbum arrived at the plant at 6:50 a in.He was immediately in-formed by McDaniel and another employee of the finding of the steel wool in thenickel tank.The record is confused as to what took place next, Foreman Rathbumtestifying on direct that he had McDaniel start removing the contamination byelectrolysis and a filtering process, and on cross-examination, that he had a regularplating run begun to determine the extent of the contamination of the nickel tank.Rathbum explained that if the steel wool had been in the tank only 10 minutes noserious damage would have been done.27The regular run which was commencedat this time turned out imperfectly,and, asa result ofthe contaminationof the tank,operations had to be halted for 5 or 6 hours whilethe contamination was eliminated.26McDaniel placed this incident as having occurred on a Tuesday or a WednesdaymorningNeither Earl Rathbum, the foreman of plating operations, nor Robert Grablecould recall what day of the week the incident occurred.Superintendent Sandsteadtestified that the steel wool was found early Monday morning, as did William Crunk.Acceptance of McDaniel's testimony that the incident took place on a Tuesday or aWednesday would mean that the whole incident was a "frameup" to get rid of McDaniel,forMcDaniel's presence in the plant on Sunday would have no significance in the eventthe steel wool was not discovered until Tuesday or Wednesday.Upon the record beforeme I cannot accept such a conclusion=1According to Superintendent Sandstead's testimony,the solution causes the steelwool to dissolve in the tank. STEWART HOG RING COMPANY,INC.331Sandstead made an investigation, and talked to the employees who had beenworking in the plant on the previous day. Sandstead testified that William Crunk,a laborer who had been working on the morning shift Sunday cleaning out the plasti-sol tank, had informed him that he had seen McDaniel in the plant that day (Sun-day).Crunk testified as follows regarding this incident:.we went home for dinner.We come back in the middle of the afternoonand Oria McDaniel was raising Cain about some wrenches. I told him that Ididn't know nothing about it, and he went up in front and I took the notionto see what he was doing.He was squatting down with a water hose cleaningout the radiator out of the heater of the car.He said it was clogged up.At the time, Crunk testified, McDaniel was in a different room from Crunk andMcDaniel was about 25 feet from the nickel tank.McDaniel had departed by thetime Crunk left at 4:20 p.m 2s Sandstead testified that none of the other employeeswho were on the later shifts Sunday and early Monday morning had seen anyunauthorized person in the plant during this period.These plastisol-shift employees,as noted above, used the nickel cycle which was 10 or 12 feet away from the nickeltank in which the steel wool was found.According to Sandstead's credited testi-mony, they told him they knew nothing about the steel wool being placed in thenickel tank.15.President Stewart'sNovember conversations with Harry FarrisFarris went to Stewart's office on November 12 and asked whether he could comeback to work. Stewart replied that this was a "tough question."A lengthy con-versation followed in the course of which Stewart stated that if Farris ever did goback to work he would have to know absolutely that Farris would not engage inunion activity.Stewart also mentioned the fact that the Union was defeated meantonly a "temporary relief, and that he knew that many of the employees still favoreda union, that the `hard core' of union supporters was still there and that they wereholding `secret meetings."'During this conversation Stewart cited the case of ThorBishop, who he felt would always favor unions, and stated that although "he wasa good man and knew his machine well, he could never receive an advancement inthat plant."On November 17 Farris went back to see Stewart again about getting his job back.Stewart said the answer was "no," that his reinstatement would have to depend onthe outcome of the hearing in this case 29B.Conclusions1.The sequence of main events in broad outlineAs stated above, after learning that organizing activities were underway, PresidentStewart made speeches to the employees at both plants just before they left on vaca-tion.In these speeches he urged the employees to reject the Union, which he saidwas only interested in their dues, and asked them not to vote "to disrupt honest man-agement."A day or two after the employees returned from vacation, PresidentStewart issued a bulletin in which, after commenting that "there is no need for aunion in a small plant" like the Respondent's, stated that "most of our jobs dependon the confidence our customers have in this management-confidence they do nothave in any third party-and this includes the union asking for your support."Twodays later, just before a union meeting was scheduled to be held, Stewart in anotherbulletin stated ,that the union campaign presented the choice "between present rateswith steady work at overtime . . . and higher rates with shorter hours that willnet you less money" and a decreasing volume of work as it "goes to other factories "In a second bulletin issued the same day, Stewart stated that his customers had com-menced canceling orders upon being informed of the union movement, that the Com-pany would largely run out of work in a few days, and that he would do nothing29McDaniel denied going into the plant to work on his radiator "in this particulartime," but admitted that he had gone into the plant and used company tools prior tothat time.Crunk's testimony regarding this incident was convincingI do not creditMcDaniel's denial.29Except with regard to Farris' testimony that Stewart had said that he would haveto know that Farris would not engage in union activity, which Stewart did not think hehad said, there is no substantial conflict between Farris' and Stewart's versions of thisconversationI credit Farris' testimony 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hold onto thisbusinessif the employees persisted in their organizing activities.Stewart's layoff that same day of 24 employeeslent emphasisto his statements.A day or two after theunion meetingat which Strike had been elected president,Stewartcommentedabout Strike's being a "big wheel" in the Union, instructed himto tell the employees "to cut out thisunionactivity," and concluded with a veiledthreat of discharge.At the end of the week Stewart suddenly decided to dischargeStrike and Knight, two of the three union officers, terminating them on July 18.On July 15 Stewart assembled the employees at plant No. 1 to discuss the problemraised by the presence of the Union at the plant.After referring to the union move-ment as an"enemy" which "can destroy the jobs of 9 out of every 10 men in thisroom," Stewart reiterated that layoffs had occurred because of the loss of customers'orders, and that more wereimminentbecause of the effect of the union movementon theplacingof customers' orders.At the end of the speech Stewart asked themen to casttheir ballots either for "UNION" or "NO UNION." Only 11 men votedfor the Union.In themeantimethe Respondent had rejected the Union's request for recognitionand refused the Union's request to agree to a card check or a privately conductedelection asa meansof proving the Union's majority status.The Respondent con-tinued its series of bulletins and letters to the employees,againstressing that theirjob security depended upon their keeping up production, that a cessation of ship-ments "evenfor a day" would result in the removal of the customers' dies and fix-tures and the permanent loss of their business.When the Respondent a second timerefused to recognize the Union and to accept any of the Union's proposals for prov-ing itsmajority status, and in effect invited the Union to call a strike, the Uniondid so.The strike commenced the afternoon of July 21 at plant No. 2.At plant No. 1the strike began early the next morning.The mass picketing and other incidentsinvolving strikers then occurred.The atmosphere was tense,unionrepresentativeson a few occasions threatened violence against nonstrikers, and nonstrikers' homeswere attacked at night by unidentifiedpersons.A majority of the employees re-mained out on strike through July 28.On that evening, Strike discussed with thetwo Stewarts the possibility of the Respondent accepting some other union, oneaffiliated with the AFL-CIO.President Stewart emphatically said "no," declaringthat "nounion is goingto run my plant," but he added that if they wanted to forma "shop union," such a move would be acceptable. The strike was abandoned onthe 29th, and most of the strikers returned to work that day. Prominent exceptionswere the most active strikers whom the Respondent discharged a day or two later,asserting that they had engaged in misconduct during the strike.2.The Respondent's violations of Section 8(a) (3) of the Acta.strike and KnightAs stated above, Strike and Knight were suddenly discharged on July 18, 1 weekafter they were elected officers in the Union.A few days earlier, Strike had beendirected by Stewart to tell the other employees to "cut out" the union activities, andgiven a veiled warning about being fired.The explanation given for the discharges was that the Respondent was discontinu-ing itslong-distance trucking operations.Admittedly this was a very hastily arrivedat decision.According to President Stewart's testimony, he made the decision todiscontinue the trucks "when I called Mr. Strike and Mr. Knight in my office."Atthat time Stewart had not decided which concern would take over his trucking oper-ations.The men were given no prior indication that the Respondent contemplateddiscontinuingthe trucks.For over 10 years the Respondent had operated long-distance trucks as a con-venienceto its customers, primarily the Westinghouse Electric CompanyThe pur-pose was not to make money on the operation-the best the Respondent hoped todo was to break even on the operation-but rather by making prompt deliveries ingood condition, to insure the goodwill and patronage of its best customersNotbeine a profitable operation. President Stewart had considered from time to timewhether there was any satisfactory alternative to operating its own trucks.Abouta year prior to the discharge, Stewart remarked to one of the clerks in the officethat he thoueht the Company would be better off if it took the trucks off the road.About the third weekin June,U. G. Stewart was requested to obtain rates for full-truckload lots from various trucking companies.On July 7 William S. Smith, a sales representative for Yellow Freight Lines, Tnc.,made a routinecall on Victor Cameron, the Respondent's personnel director andtrafficmanager, in a search for new businessApparently this was just a goodwill STEWART HOG RING COMPANY, INC.333call to acquaint the Respondent with the fact that he was then associated with YellowFreight Lines.After receiving an inquiry about rates on truckload shipments toColumbus, Ohio, he called on President Stewart and U. G. Stewart on July 17.Heshowed them a diagram of Yellow's new 40-foot trailers. Stewart informed himthat his largest was 35 feet long, that he had a bulky item to ship, and that he waslooking for someone to handle the job. Stewart did not commit himself at this timeregarding using Yellow's services 30Smith called upon President Stewart on July27 or 28. Stewart expressed concern about Yellow's ability to make overnightservice.Stewart, however, still did not commit himself to use Yellow's services.OnAugust 6 the Respondent shipped its first load to Westinghouse via Yellow. Stewartcredibly testified that he selected Yellow instead of another shipper because of itslarge-size trailers and because of the fact that Yellow, having a loading dock atColumbus, Ohio, would be in control of the shipment all the way to its destination.Viewing the precipitate discharge of these men in the light of the intense hostilityto the Union which was freely expressed in President Stewart's speeches and bulle-tins, I conclude that the Respondent decided to discontinue its long-distance truckingbecause such a change would enable it at one stroke to get rid of two of the threeunion officers.There was no business consideration which made it imperative thatsuch a move be made at that time. The Respondent had considered the idea of con-tracting out its long-distance hauling for over a year and probably much longer, butthe Respondent did not contact an outside hauler until after the union organizingdrive commenced.Not until after Strike and Knight assumed active roles in theunion drive and it appeared that a strike was imminent, did the Respondent takeaction.And when it did act, the Respondent did not offer Strike and Knight otherjobs in the plant, although transfers from job to job were common in the plant andKnight, at least, was experienced on various other operations.Both men had hadover 3 years of experience with the Respondent and were well regarded as truck-drivers.Yet the Respondent simply let them go, apparently without consideringtransferring them to other jobs, and without a word of warningUnder all the cir-cumstances of the case I find that the Respondent would not have discontinued itslong-distance trucking operations at that time but for the fact that two of the threeumon officers were involved.Accordingly, I conclude that the Respondent utilizedthe discontinuance of its own trucking operations as a means of eliminating these twounion leaders, and that its action in this regard violated Section 8(a)(3) of the Act.b.The eight strikers discharged because of their conduct during the strikeThe Respondent in its brief to the Trial Examiner assigns various incidents ofallegedmisconduct during the strike as the reasons for its discharge of Farris,Schlosser,Whittemore, Woody, Duke, Hewitt, McDaniel, and Acklen. It is urgedby the General Counsel that the employees involved were engaging in concerted orunion activities protected by the Act.The question before me is whether the conductof these eight striking employees was of such a flagrant character as to be outsidethe protection of the Act, and therefore to constitute a valid basis for discharge. SeePuerto RicoRayonMills, Inc.,117 NLRB 1355, 1357.(1)Farris, Schlosser, andWhittemoreThese three men are all charged by the Respondent with participating in the so-called "mass picketing" on July 22 and in the Bert Hart incident of July 28.As to the "mass picketing," I have found that 10 to 15 men in the entrancewaywere standing virtually shoulder-to-shoulder for a 30- to 45-minute period early inthe morning of July 22 and that there were 20 to 25 additional men moving about inthe street, that such picketing was promptly discontinued upon the receipt of ordersfrom the acting sheriff and was not resumed. President Stewart's notes list sevenother employees as participating "in shoulder to shoulder picket lines" on thisoccasion. It does not appear that the Respondent took any disciplinary action againstthese seven employees.This indicates that the Respondent itself did not regardparticipation in this incident alone as being of serious proportions.There is noevidence that any of these pickets uttered any coercive remarks or made any menacinggestures during this period.Under all the circumstances, I find that the participants in this incident did notinterfere with employees desiring to go to work to an extent which would warrantholding their conduct outside the protection of the Act.The conduct of all theparticipants in this incident appears to be of a less inhibiting nature than that of theso Stewart had no immediate shipping problem at that time as Westinghouse was thenclosed for vacations 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickets in theThayercase which was held protected by the Board.31 Accordingly, Iconclude that the conduct of Farris, Schlosser, and Whittemore, in participating in theso-called "mass-picketing" incident on themorningof July 22, was not such as todeprive them of -the protection of the 'Act, and .hence did not constitute a valid groundfor discharge.Regarding the Bert Hart incident, aside from Whittemore's challenge to Hartfrom the middle of the street, discussed below, nothing occurred which was incon-sistentwith peaceful picketing.While Hart may have found himself in close quarterswith the pickets, this was just as much due to his wife's action in parking the car soclose to the building.The pickets merely continued their normal picketing activity.Thereis noevidence that the pickets, whilecloseup to Hart, said or did anything ofa threateningnature.I find that the conduct of Farris and Schlosser in the Bert Hartincident did not exceed the bounds of permissible picket-line activity.There remains to be considered Whittemore's challengeto Hart that he would liketo take Hart "out behind the building." In view of the fact, noted above, that Whit-temore was a lot smaller and less substantially built than Hart, I conclude that Whit-temore's outburst should not be considered as a serious threat on Whittemore's partof physical harm of Hart. Rather I think it should be regarded as a taunt uttered ina "moment ofanimalexuberance" of the kind occasionally encountered in strikesituations which, although improper, is to be distinguished from "those flagrant casesin which the misconduct is so violent or of such a serious character as to render theemployee unfit for further service." 32Even when considered against the backgroundof Union Representative Galati's threats of violence against Dawson and Downs,Whittemore's taunt, in my opinion, does not constitute the flagrant kind of miscon-duct which justifies a discharge.Cf.EfcoManufacturing Inc.(case of CharlesArnold), 108 NLRB 245, 250, 261, enfd. 227 F. 2d 675, 676 (C.A. 1), cert. denied350 U.S. 1007.The other incidents assigned by the Respondent as contributing factors in itsdecisionto discharge Farris, Schlosser, and Whittemore do not justify the Respond-ent's action against them.The Respondent cites the Elam fence-cutting incident inconnection with Farris' discharge.Assuming, without finding, that Farris tookpart in this incident, his participation in this unlawful activity did not become knownto the Respondent until many months after the discharge and therefore cannothave been a factor in Farris' discharge.Similarly, Schlosser's andWhittemore'sfollowing of Archie Hickel was not reported to President Stewart until long after thedischarges.33Viewing the incidents relied upon by the Respondent against the background ofthe total strike picture, I find thatnoneof these incidents, either singly or in com-bination,warranted the Respondent in discharging Farris, Schlosser, andWhitte-more.Accordingly, I conclude that the Respondent's action in discharging thesethree men for their strike activities was violative of Section 8(a),(3) and (1) of theAct.2.Harry WoodyThe Respondent bases its discharge of Harry Woody on three incidents, his par-ticipation in "mass picketing" of July 22, his alleged "intimidation of Joe Elam,"and his following of Elam.As to Woody's participation in the mass picketing, forthe reasons discussed in the preceding section, such conduct was not outside theprotection of the Act.Woody's alleged intimidation of Elam, as stated above, consisted of attemptingto walk in front of Elam's truck as Elam was entering the driveway into the Re-spondent's premises, waving his arms, and shaking his finger at Elam.This did nothinder Elam, who drove around Woody and entered the premises. This incident, asI have found, was not reported to Stewart before Woody was discharged.More-over, even if the Respondent had been aware of this incident, at the time it dis-charged Woody, since Woody did not obstruct Elam's entrance to the premises, his11H.N.ThayerCo.,99 NLRB 1122,1130-1131, 1195-1202, enfd 213 F 2d 748, 756(CA. 1), cert.denied, 348U.S 883.32N L R B. v Illinois Tool Works,153 F. 2d 811,815 (CA 7),quoting fromMilkWagon Drivers Union v. Meadowmoor Dairies Inc.,312 U S 287, 29323 The Respondent in its summary of instances of alleged misconduct implies, in thecase of Schlosser,that he placed sugar in the gas tank of the car of Hugh Hurst.Schlosser denied engaging in such conduct.The hearsay report of an unidentified em-ployee attributing such conduct to Schlosser is the only evidence upon which the Re-spondent predicates this charge.IcreditSchlosser's denial and find the evidencewholly inadequate to Justfy such a serious charge against Schlosser. STEWART HOG RING COMPANY, INC.335conduct was within the protection of the Act.Standard Oil Company of California,91 NLRB 783, 788-789 (case of Borreani).With respect to Woody's following Elam, as stated above, Woody was a passengerinWilhoit's car which followed Elam's truck when he left the plant at 4 p.m. onJuly 23.After following Elam for at least 2 miles over a circuitous route, Wilhoit'scar continued on straight when Elam turned off and stopped near the public square.As they left Elam, Woody motioned his finger at Elam. There is no evidence thatWoody uttered any threats against Elam; nor is there any indication Woody had anyintention of harming Elam in any way. In these circumstances Woody's conducton this occasion does not amount to coercion of Elam.34 Therefore it did not con-stitute legal justification forWoody's discharge, either when considered by itself ortogether with the other incidents upon which the Respondent relies in this connec-tion.Cf.Standard Oil Company of California,91NLRB 783, 816-817 (case ofPage).(3)Oria McDanielThe Respondent's complaints against McDaniel are many but they do not con-stitute justification for his discharge.First the Respondent relies on his allegedparticipation in the cutting of Elam's fences.However, the Respondent had noevidence even remotely suggesting that McDaniel participated in this incident at thetime of his discharge.Hence this could not have been a factor in McDaniel'sdischarge.McDaniel is also charged with hollering "scab" as he twice drove past GeorgeSpencer's car on Sunday, July 26.35The use of such epithets, while not to be ap-proved, is not uncommon in strike situations, and does not remove an employeefrom the protection of the Act. SeeNutone, Inc,112 NLRB 1153, 1172 (case ofCharlottie Puckett), enfd. with modification not here relevant, 243 F. 2d 593(C.A.D.C.);Efco Mfg. Co.,108 NLRB 245, 266, enfd. 227 F. 2d 675 (C.A. 1),cert. denied 350 U.S. 1007.The Respondent also refers to a conversation occurringon July 22 between James Armstrong, foreman of plant No. 2, and McDaniel.Armstrong spoke to McDaniel as McDaniel and John Garver walked the picketline infront of plant No. 2.Armstrong commented that someone had crossed thepicket line at plant No. 1.McDaniel, as he admitted, told Armstrong that "thatwas . . . a very bad, thing to have done or something, being there was only one manacross.If I would have been there.Imight have clobbered him or some-thing, I don't know." 36This conversation was overheard by Hollister Sandstead,the nephew of the superintendent, and he reported it to Stewart, who summonedArmstrong to the office.Armstrong later told McDaniel that he had informedStewart that he thought McDaniel had been speaking in the past tense and was notindicating what would happen in the future.37McDaniel's remarks on their facemerely reflect his hypothetical state of mind regarding a past event. In these cir-cumstances, it is reasonable to regard McDaniel's comments more as harmless brag-gadocio than as a serious threat of future violence.Viewed in this light, McDaniel'sconduct on this occasion,inmy opinion, is not of sufficient seriousness to warrant adischarge.38(4) John DukeThe sole ground alleged by the Respondent for the discharge of John Duke wasthe fact that when his friend and former neighbor, Jesse Merrick, reported for workas a night watchman during the strike, Duke yelled at him "Jesse . . . don't you go84The Respondent urges that Woody's conduct in this respect was violative of sections376, 377, 581 of the Criminal Code of Illinois (Illinois Revised Statutes, 1959) relatingto "intimidation "Upon the facts above set forth, I cannot see bow these sections areapplicableIn any event see the discussion in part (7), below15This Is Spencer's testimony which I credit."The Respondent's contention in this regard is predicated largely on the above testi-mony of McDaniel himself.34This is McDaniel's testimony.James Armstrong, who heard McDaniel's allegedthreat,was not called as a witnesses.118 In connection with McDaniel's discharge the Respondent cites one further incidentinvolvingMcDanielOn July 22, McDaniel, his wife, his sister-in-law, and GaryMarkwell drove out to Crum's farm early in the afteroon. Crum came down to the carwhen they stopped in front of the house. Accepting Crum's testimony, McDaniel andMarkwell told him to say home during the strike, that they were advising him to do sofor his own goodCrum testified that they did not openly threaten him I find McDaniel'sand Alarkwell's remarks on this occasion lacking in coercive impact. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDin there or I will get you."Under all circumstances I regard this as another in-stance of an employee exceeding the bounds of lawful conduct in "a moment ofanimal exuberance"(IllinoisTool Works,supra,153 F.2d 811,815 (C.A. 7) ),which, however regrettable,is not of such a flagrant nature as to justify a discharge.H. N. Thayer Co.,99 NLRB 1122, 1206 (case of Aucoin), enfd. 213 F. 2d 748(C.A. 1), cert. denied 348 U.S. 883.(5) Jay AcklenThe Respondent attributes the discharge of Acklen to his alleged participationin the Bert Hart and the Elam fence-cutting incidents.With respect to the BertHart incident,Ihave found that he was not involved in this affair at all, that itwas a case of mistaken identity on the part of the Harts, and, in any event, thatparticipation in this incident was not outside the protection of the Act.As to the fence cutting, while Elam testified at the hearing that he saw a grayStudebaker like Acklen's, pass by his home the night before the fences were dis-covered cut, the Respondent has failed to show that this fact was communicated toit prior to Acklen's discharge.Since Acklen was a striker, the Respondent's burden,if it is to prevail on this score, is at least to show that at the time of Acklen's dis-charge it had a reasonable basis to believe that he was involved in the fence cutting.Rabin Bros. Footwear, Inc., et al.,99 NLRB 610, 611.39 The Respondent has failedto sustain its burden in this regard.Even assuming that it was reported to Stewart before Acklen's discharge that agray Studebaker like Acklen's was seen passing the Elam home the evening beforethe fence cutting was discovered, this is not sufficient to establish a reasonable basisfor the belief that Acklen was involved.Other cars also use the road past Elam'shouse.There is nothing to indicate that the three cars passing on the occasion inquestion had anything to do with the cutting. Secondly, the identification of thecar was made under conditions casting substantial doubt on its accuracy. It wasalmost dark outside, the car had its lights on, and Elam and his son were somedistance away from the road inside the house. Even if they were right in identifyingthe car in question as a gray Studebaker, this would not fasten the offense on Acklen,who admittedly owned a gray Studebaker.The record shows that at least one otherstriker,VernieWilhoit, also drove a gray Studebaker.There also may have beenother gray Studebakers in the vicinity. In view of the foregoing facts, I find thatthe Respondent has failed to sustain its burden of establishing a reasonable basis fora belief that Acklen was involved in cutting Elam's fences.(6)Robert HewittHewitt had been included in the layoff of July 11 and was not working for theRespondent at the time the strike began on July 21 and 22.After the strike hadbeen in progress for a few days, he heard about it and came down and joined thepickets.The question arises in Hewitt's case, in view of his layoff, whether he isto be treated like the other strikers who were on active duty at the time the strikebegan.In view of the Respondent's urgent need for employees during the strike,I find that he would have been put back to work by the Respondent had he beenwilling; instead Hewitt joined the strikers.The Respondent itself treated Hewittlike the other strikers. It sent him a letter discharging him for his conduct duringthe strike; it also reinstated him with the others.Under all the circumstances, I con-clude that Hewitt should be treated like the other strikers.The Respondent predicates its discharge of Hewitt upon his participation in theBertHart incident and upon his alleged trespassing upon company property on July28.As found above, participation in the Bert,Hart incident does not constitute validgrounds for discharge.With regard to Hewitt's alleged trespassing, the facts arethese:As noted above, on July 28 the Respondent placed a sign outside the plantstating in effect that a list of employees who were welcome to return to work wasposted inside the plant.That evening Hewitt, in the company of Acklen andMarkwell, went to the plant.Hewitt started to go in to look at the list, but he wasstopped in the entranceway by Foreman Nicholson, who told him that he did nothave any business there.Hewitt immediately left, as Nicholson testified.OD Although this decisionhas been disapprovedby the Fifth Circuit (203 F. 2d 486),the Boardhas subsequently adhered tothis ruling.Wichita Television Corporation,Incorporated,d/b/a HARD-TV,122NLRB222,226, footnote 26, enfd. 277 F. 2d579 (C.A. 10). STEWART HOG RING COMPANY, INC.337In view of the-presence of the sign outside the plant, which was tantamount toan invitation-to enter the plant,theRespondent'sallegation of trespass againstHewitt was wholly unwarranted and, indeed, appears to border on the frivolous.(7)The Respondent's argument based on conduct allegedly in violationof the Criminal Code of IllinoisThe Respondent cites various sections of the Criminal Code of Illinois which itasserts were violated by various of the eight strikers here involved.However, it doesnot articulate the consequences which it deems to follow from these alleged viola-tions of criminal statutes, but the implication is that if a State law violation wasinvolved, this is cogent evidence that the conduct in question warranted the discharge.If a striker had been convicted of a crime for engaging in the conduct upon whichthe Respondent relies as grounds for the discharge, this would be a relevant consid-eration in appraising the Respondent's justification in discharging the striker.Butsuch a conviction would not be conclusive on the issue of the justification for thedischarge.The judgment as to whether conduct during a strike justifies a discharge or dis-qualifies a striker from reinstatement is entrusted solely to the Board, and its decisionis to be based exclusively on the standards prescribed in the Act.H. N. ThayerCompany,99 NLRB 1122, 1128-1130, enfd. 213 F. 2d 748, 753-755 (C.A. 1), cert.denied 348 U.S. 883;Nashville Corporation, et al.,94 NLRB 1567, 1569-1570. Con-sequently, even if the strikers here involved had been convicted of the violations ofthe sections of the Criminal Code relied upon by the Respondent, such determina-tionswould not be binding with regard to the issue whether the conduct in questionjustified a discharge.Ihave considered all of the evidence offered relating to thealleged misconduct of these strikers and have found it insufficient, under the stand-ards of the Act, to warrant the discharge of the strikers.Assuming that in someinstances the conduct relied upon might have been violative of State law, this is notof controlling significance on the issue before me.Hence, I must reject the Respond-ent's suggestion to the contrary.c.The second discharge of McDanielThe Respondent defends its discharge of McDaniel in November 1959 on theground that he had been guilty of sabotaging its plating operations, or at least theRespondent reasonably believed that he had.With respect to the fact of McDaniel'splacing the steel wool in the nickel tank, the evidence falls far short of establishingthat he did so.However, if the Respondent in fact suspected that McDaniel haddone so and discharged him for this reason, such a discharge would be lawful.Thisfollows from the fact that there is no claim that the conduct for which McDaniel wasdischarged was concerted activity protected by the Act.So the situation here iswholly unlike that of the eight strikers who were discharged for conduct claimed tobe within the Act's protection.In my opinion the circumstances of this case do not establish that the Respondentwas motivated by antiunion considerations in discharging McDaniel.Union activ-itieswere relatively quiescent at this time, the Union having recently lost the election.McDaniel had only recently been reinstated, and had not been any more active insupport of the Union than his fellow employees at plant No. 2. The Respondent'sexplanation, that it suspected McDaniel of sabotage, cannot be said to be withoutreasonable basis in the record.The sabotage occurred.The Respondent's question-ing of other employees disclosed that McDaniel had been in the plant outside of hisregular working hours at a time when, and in circumstances under which, it wouldhave been possible for him to have committed the sabotage. It is true that McDanielmade no effort to conceal his presence in the plant, "raising cain" about somewrenches, as Crunk, the Respondent's witness, testified, and this perhaps suggests thathe was not in the plant on any nefarious mission.However, I cannot say that thiswholly knocks the props out from under the Respondent's suspicion that McDanielwas the guilty party.For the foregoing reasons, I conclude that the General Counselhas failed to sustain the allegations of the complaint based on the second dischargeof McDaniel.3.The Respondent's violation of Section 8 (a) (1) of the Acta. Interrogation and threatsAs noted above, President Stewart on several occasions questioned employeesSmitha and Strike about union membership and activities.Superintendent Sand-599198-62-vol. 131-23 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDstead also questioned employee Floyd about the Union. In the course of his July 11conversation with Smitha,Stewart warned that a loss of overtime and less regularwork would likely follow the unionization of the plant. Stewart, in his conversationwith Strike on July 13, uttered a veiled threat to discharge him if he failed to inducethe other employees to"cut out"their union activities.Stewart's statement to Farrisat the time he was applying for reinstatement in November, to the effect that ThorBishop would never receive advancement in the plant because he was union-minded,is in this same category.Such threats constitute interference,restraint,and coercionin violation of Section 8(a) (1) of the Act. In the context of the threats and discrim-inatory discharges herein found,the Respondent's questioning of employees concern-ing union matters was itself also a violation of the Act.b. Speechesand bulletinsRunning throughout President Stewart's speeches,letters, and bulletins to the em-ployees is the theme that the employees' job security would be jeopardized if theypersisted in affiliating with the Union because of the fact the Respondent's customerswould not place orders with a unionized plant, due to their fear of an interruptionin shipments resulting from strikes.While at first glance it might appear that suchstatements have coercive impact,since these statements were made in terms of pre-dictions of possible actions of third parties, and since it has not been established thatthe factual representations made in the statements(i.e.,that orders were beingcanceled)were untrue,the Respondent's statements,for the most part, fall within thescope of Section 8(c) of the Act which protects expressions of "views,argument, oropinion" containing "no threat of reprisal or force or promise of benefit."NecoElectrical Products Corporation,124 NLRB 481;Super Sagless Spring Corporation,125 NLRB 1214.However,in two instances,inmy opinion, President Stewart,in his bulletins tothe employees,overstepped the bounds of free speech.In Bulletin#5 issued onJuly 11, the day on which a union meeting was scheduled, President Stewart, afterreferring to the alternatives before the employees of dealing directly with him orpaying someone"to argue for you," asked them to:CHOOSE BETWEEN PRESENT RATES WITH STEADY WORK AT OVER-TIME-* * *-AND HIGHER RATES WITH SHORTER HOURS THATWILL NET YOU LESS MONEY-WITH NO CERTAINTY OF WORK ADAY IN ADVANCE BECAUSE OF DECREASING VOLUME AS OURWORK GOES TO OTHER FACTORIES.This statement,unlike most of Stewart's, statements in the course of his antiunioncampaign, was not couched in the form of an argument or expression of an opinion,but was a flat statement that the employees would have less steady work at lesspay if they chose the Union.As such, this statement was outside the scope ofSection 8(c) of the Act.In the second bulletin issued that sameday, Stewartstated to the employees that he would seek no new orders as long as they persistedin taking any steps which might result in increased costs, a euphemism for insistingupon union representation.In other words,Stewart was saying to the employeesthat he was going to do nothing to stop the work from running out if the employeesinsisted upon going through with their union plans.Thiswas not"a prediction ofpossible future actions of third parties,"as was the case inNeco Electrical Prod-ucts Corporation,124 NLRB 481, but rather a threat on the part of Stewart himselfthat they were going to be many fewer jobs if the employees continued their affilia-tion with the Union. Such a threat is violative of Section 8(a)(1) of the Act. SeeN.L.R.B. v. Morris Fishman and Sons, Inc.,278 F. 2d 792 (C.A. 3).c.The July 15speech and pollOn July 15,after Stewart had been informed that union officers had been chosen,President Stewart assembled all of the employees of plant No.1and made a speechto them during working hours.While the speech as a whole is within the protectionof Section 8(c) of the Act, its tone is one of determined opposition to the unionmovement.The possibility of the Union's drive causing the loss of jobs of 9 out of10 employees was alluded to by Stewart during the speech at the meeting.At theconclusion of the speech, Stewart had the employees vote on previously preparedballots either for "UNION" or "NO UNION." Only 11 employees marked theirballots in favor of the Union.In view of the context of events in which this election was held,Stewart's seriesof antiunion speeches and bulletins,and the discriminatory discharge of two of thethree union officers later on that week, I find that Stewart's July 15 speech and his STEWART HOG RING COMPANY, INC.339polling of the employees constitutedin effect a single transaction,one which whenconsidered as a whole exceeded permissible bounds.By his speech and by pollingof the employees as he did, Stewart sought to crystallizesentimentagainst the Unionin a mannerwhich wasinconsistentwith the Respondent's duty to refrain frominterferingwith employees in the exercise of the rights guaranteed in the Act.Old King Cole, Inc.,117 NLRB 297, 301-302, 307-308, enfd., 250 F. 2d 791 (C.A.6).Cf.N.L.R.B. v. Wagner Iron Works,220 F. 58, 59-60 (C.A. 9).d.Letters of discharge to strikersOn Friday, July 31, theRespondent sent lettersto two groups of employees.To five employees who had been invited to return bymeansof the July 28 list butwho had failed to return, the Respondent sent letters informing them that if theyfailed to report for work on August 3, the Respondent would consider that theyhad lost their status as employees.The Respondentalso sent lettersto 11 employeeswho had not previously been invited to return notifying them that their jobs wereopen, and that unless they returned by the following Monday morning, or notifiedthe Respondent of their inability to do so, the Respondent would consider theiremployee status as terminated.These letters infringed upon the strikers' rightsto engage in concerted activities for their mutual aid or protection.While theRespondent could lawfully replace the strikers (it is not claimed that they wereengaged in an unfair labor practice strike), it was not privileged, in effect, to threatenthem with discharge for failing to return to work by its August 3 deadline.Theseletters reasonably tended to inhibit the employees in continuing the strike in whichthey were engaged, and accordingly violated Section 8(a) (1) of the Act.Associ-ated Wholesale Grocery of Dallas, Inc.,119 NLRB 41, 49.e.Promulgation and enforcement of a rule prohibiting the wearing ofunion buttonsOn October 13 the Respondent promulgated a rule stating that "Union PropagandaButtons cannot be worn in this plant."Thereafter, on October 16, SuperintendentSandstead, upon threat of discharge, enforced the rule against several employeeswho were wearing buttons on which appeared the words "I'm a Union Member,Dist. 50. U.M.W.A., are you?" The Respondent recognizes that it could not law-fully prohibit the wearing of all union buttons in the plant, absent special circum-stances, but contends that the button worn in this case bore union propaganda whichwould tend to be disruptive of production in the plant. I cannot accept thiscontention.Unlike the "Scab" buttons involved inCaterpillar Tractor Company, acorporation v. N.L.R.B.,230 F. 2d 357 (C.A. 7), I find that the buttons here in-volved would not, in the circumstances of this case, reasonably tend to disturb theefficient operation of the Respondent's business.Accordingly, I conclude that theRespondent's promulgation and enforcement of its rule against wearing of unionpropaganda buttons was in excess of its powers under the Act.Kimble Glass Com-pany,113 NLRB 577, 578-581, enfd,Kimble Glass Co. v. N.L.R.B.,230 F. 2d 484,485 (C.A. 6), cert. denied, 352 U.S. 836.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that the Respondent discontinuedits long-distancetrucking opera-tions on July 18, 1959, in order to get rid of two of the three union officers, andthat it thereby engaged in unfair labor practices in violation of Section 8(a) (3) and(1) of the Act. In order to effectuate the policies of the Act,it isnecessary to undothe effects of the Respondent's unlawful conduct.In the cases of Strike andKnight, who spent approximately two-thirds of their time in long-distance driving,this can only be done by requiring the resumption of the Respondent's long-distancetrucking operations.Accordingly, my recommended order will include a provisiondirecting the Respondent to resume its long-distance trucking 'operations and to rein-state Strike and Knight to their former or substantially equivalent positions in suchoperations, and make them whole for any losses suffered as a result of the Respond-ent'sdiscrimination against them.Electro-Mechanical Products Company,126NLRB 637.As to the eight strikers whom the Respondent discharged because of their conductduring the strike, I have found that the Respondent offered reinstatement to all ofthem, and that all except Harry Farris, who turned down the offer, accepted the 340DECISIONSOF NATIONALLABOR RELATIONS BOARDoffer and returned to work.However, these eight employees were not paid backpay,so far as the record shows.Consequently I shall recommend that each of theseemployees be made whole for any-loss of pay he may have suffered by paymentto him of a sum of money equal to that which he normally would have earned fromJuly 31,1959,the date of his discharge,to October 7, 1959, the deadline for report-ing back for work, unless the employee reported back earlier.In such cases back-pay will terminate on the day the employee reported back for work. The backpayperiod in the case of Harry Farris will terminate on October 6, the day on whichhe rejected the Respondent'soffer of reinstatement.The employees'net earningsduring the backpay period shall be deducted from gross backpay in a manner con-sistentwith Board policy set out in F. W.Woolworth Company,90 NLRB 289.I shall recommend also that the Respondent preserve and, upon request, makeavailable to the Board or its agents,for examination and copying,all payroll rec-ords, social security payment records, timecards,personnel records and reports, andall other records necessary to analyze the amounts of backpay due under the termsof my recommended order.The Respondent'sunfair labor practices are such as to indicate an attitude ofopposition to the purposes of the Act generally, and accordingly the commission ofthese and other unfair labor practices in the future is reasonably to be anticipatedfrom the Respondent's past conduct.In these circumstances,the preventive pur-poses of the Act may be thwartedunlessthe remedyis coextensivewith the threat.To effectuate the policies of the Act, therefore, it will be recommended that theRespondent cease and desist from infringing in any manner upon the rights guaran-teed employees by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discharging Earl P. Strike and Darwin L. Knight on July 18, 1959, and bydischargingHarry Farris,Milo Schlosser, Jay Acklen, Robert Hewitt, GeorgeWhittemore, John Duke, Harry Woody, and Oria McDaniel on July 31, 1959, theRespondent has discriminated in regard to the hire and tenure of employment ofthe above-named employees, thereby discouraging membership in the Union, inviolation of Section 8(a) (3) of the Act.3.By engaging in the aforesaid unfair labor practices and the other acts andconduct summarized in section III, B,3, above, the Respondent has interfered with,restrained,and coerced employees in the exercise of the rights guaranteed in Section7 of the Act, in violation of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.TheRespondent has not engaged in unfair labor practices by discharging OriaMcDaniel on or about November 2, 1959.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Re-lations Act, as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in United Mine Workers of America,District 50, or in any other labor organization of our employees by dischargingor in any other manner discriminating against them in regard to their hire andtenure of employment.WE WILL NOT coercively question or poll our employees as to their unionsympathies or activities.WE WILL NOTthreaten our employees with loss of employment or other re-prisals for engaging in union or concertedactivities.WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of the right of self-organization,to form labor organi-zations, to join or assist United Mine Workers of America, District 50, or anyother labor organization,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the purpose of JAN'S SERVICES, INC.341collective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act,or to refrain from any and all such activities except as authorizedin Section 8(a)(3) of the Act, as amended.WE WILL offer Earl P.Strike and Darwin L.Knight immediate and full re-instatement to their former or substantially equivalent positions,without preju-dice to their seniority or other rights and privileges,and will make them wholefor any loss of earnings suffered as a result of our discrimination against them.WE WILLmake Harry Farris, Milo Schlosser,Jay Acklen,Robert Hewitt,George Whittemore,John Duke,Harry Woody, and Oria McDaniel whole forany monetary losses suffered as a result of their dischargeon July 31, 1959.All ouremployees are free to become or remain,or to refrain from becoming orremaining, members of United MineWorkersof America,District 50, or any otherlabor organization.STEWART HOG RING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Jan's Services,Inc.andMrs.Edwin SelvinJan's Services,Inc.andInlandboatmen'sUnion of the Pacific,San Pedro Division.Cases Nos. 21-CA-4110 and 21-CA-4136.April 27, 1961DECISION AND ORDEROn January 24, 1961, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmativeaction, asset forth in the copy ofthe Intermediate Report attached hereto.The Respondent filed ex-ceptions to the Intermediate Report, together with a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions :We agree with the Trial Examiner's conclusion that Respondent'sannouncementof benefits on August 5, 1960, 2 weeks after the Union'srepresentation petition was filed, interfered with employees' rightsunder Section 8(a) (1) of the Act.' In so finding, we reject Respond-1 These benefits included extra-time pay, a vacation plan, time and a half for holidays,and paid travel time.Although the announcement also included hospital and surgicalbenefits, the Trial Examiner found that these benefits had been inaugurated prior to the131 NLRB No. 47.